UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2008 Date of reporting period: January 1, 2008  June 30, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam VT The George Putnam Fund of Boston Putnam Investments is pleased to provide this semiannual report for shareholders of Putnam Variable Trust, a variable annuity offering you access to 28 funds and a wide range of investment choices. Putnam Variable Trust funds are the underlying investments for the variable insurance product subaccounts. We are also pleased to announce that Robert L. Reynolds, a leader and visionary in the mutual fund industry, has joined the Putnam leadership team as President and Chief Executive Officer of Putnam Investments, effective July 1, 2008. Charles E. Haldeman, Jr., former President and CEO, will take on the role of Chairman of Putnam Investment Management, LLC, the firms fund management company. Mr. Reynolds brings to Putnam substantial industry experience and an outstanding record of success. He was Vice Chairman and Chief Operating Officer at Fidelity Investments from 2000 to 2007, and President of Fidelitys Institutional Retirement Group from 1996 to 2000. Mr. Reynolds appointment is another example of Putnams ongoing efforts to exceed our shareholders expectations. INVESTMENT OBJECTIVE Balanced investment composed of a well-diversified portfolio of stocks and bonds producing capital growth and current income PORTFOLIO Value-oriented stocks of large companies and government, corporate, and mortgage-backed and asset-backed bonds NET ASSET VALUE June 30, 2008 Class IA $8.62 Class IB $8.58 PERFORMANCE SUMMARY Total return at net asset value Class Class (as of 6/30/08) IA Shares* IB Shares* 6 months 10.76% 10.93% 1 year 13.57 13.83 5 years 23.94 22.49 Annualized 4.39 4.14 10 years 40.88 37.96 Annualized 3.49 3.27 Life 40.46 37.54 Annualized 3.40 3.18 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. *Commencement of operations April 30, 1998. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would be lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Reflects equity holdings and cash only. Portfolio composition will vary over time. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the use of different classifications of securities for presentation purposes. Information is as of 6/30/08 and may not reflect trades entered into on that date. MANAGEMENT TEAMS REPORT AND OUTLOOK Deepening worries about the financials sector, economic growth, and inflation created challenges for most asset classes during the first half of 2008. The fund, however, benefited from its balanced approach of investing in stocks and bonds, because the fixed-income markets held up relatively better than the equity markets. Nevertheless, with 60% of the portfolio invested in stocks, the momentum was overwhelmingly negative, especially given the funds value focus, which proved to be a drawback in a market that favored growth stocks. The funds class IA shares had a loss of 10.76% at net asset value for the six months ended June 30, 2008. With economic growth stalling, management prudently reduced the funds exposure to consumer cyclical stocks. An overweight position in the industrial and capital goods sectors also helped performance, particularly investments in U.S. Steel, Freeport-McMoRan, and Gardner Denver, all of which are benefiting from large investments in infrastructure and industrialization overseas. Higher oil prices took a toll on holdings in the oil refining and transportation industries. One of the biggest disappointments was an overweight position in airline stocks, including U.S. Airways and United Airlines. These companies had been experiencing a recovery due to consolidation, solid business demand, and reduced flights, but oil prices eroded profit margins. Financial holdings, such as Citigroup and Wachovia Corp., also were disappointing even though the team had maintained an underweight position in the sector since mid-2007. When credit markets came under duress in the first quarter, the funds bond portfolio benefited from its limited exposure to investment-grade corporate and government agency bonds and 2 the fund management teams decision to avoid lower-rated commercial mortgage-back securities (CMBS) and asset-backed securities (ABS). As bond markets began to stabilize in March, yields rose as the market began to price in the possibility of interest-rate hikes later this year. By May, the funds emphasis on high-quality non-Treasury securities was beneficial as CMBS, most ABS, and investment-grade corporate bonds outperformed Treasuries. With inflationary pressures increasing, management is keeping duration (a bonds sensitivity to changes in interest rates) neutral given the outlook for potentially higher interest rates. In the equity market, management will look for opportunities to add judiciously in financials and consumer cyclicals where stock prices have been pushed down indiscriminately and therefore may offer tremendous value. The fund may invest a portion of its assets in small and/or mid-size companies. Such investments increase the risk of greater price fluctuations. The use of derivatives involves special risks and may result in losses. The fund may have a significant portion of its holdings in bonds. Funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Value investing seeks underpriced stocks, but there is no guarantee that a stocks price will rise. RISK COMPARISON This risk comparison is designed to help you understand how your fund compares with other funds. The comparison utilizes a risk measure developed by Morningstar, an independent fund-rating agency. This risk measure is referred to as the funds Morningstar Risk. The funds Morningstar Risk is shown alongside that of the average variable annuity/variable life fund (VA/L) in its Morningstar category. The risk bar broadens the comparison by translating the funds Morningstar Risk into a percentile, which is based on the funds ranking among all funds rated by Morningstar as of June 30, 2008. A higher Morningstar Risk generally indicates that a funds monthly returns have varied more widely. Morningstar determines a funds Morningstar Risk by assessing variations in the funds monthly returns  with an emphasis on downside variations  over a 3-year period, if available.Those measures are weighted and averaged to produce the funds Morningstar Risk.The information shown is provided for the funds class IB shares only; information for other classes may vary. Morningstar Risk is based on historical data and does not indicate future results. Morningstar does not purport to measure the risk associated with a current investment in a fund, either on an absolute basis or on a relative basis. Low Morningstar Risk does not mean that you cannot lose money on an investment in a fund. Copyright 2008 Morningstar, Inc. All Rights Reserved.The information contained herein (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete, or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. MANAGEMENT TEAM The fund is managed by the Putnam Large-Cap Value, Core Fixed-Income, and Global Asset Allocation teams. Jeanne Mockard is the Portfolio Leader. Geoffrey Kelley, Jeffrey Knight, and Raman Srivastava are the Portfolio Members. During the reporting period ended June 30, 2008, there were no changes to the management team. Listed below are the Putnam Funds managed by these team members, who may also manage other retail mutual fund counterparts to the Putnam VT Funds or other accounts advised by Putnam Management or an affiliate. Name Portfolio Leader Portfolio Member Geoffrey Kelley None VT The George Putnam Fund of Boston Jeffrey Knight VT Global Asset Allocation Fund VT Discovery Growth Fund Asset Allocation: Balanced Portfolio VT The George Putnam Fund of Boston Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio RetirementReady® Funds VT Growth Opportunities Fund Income Strategies Fund VT Voyager Fund Jeanne Mockard VT The George Putnam Fund of Boston None Raman Srivastava None VT The George Putnam Fund of Boston Global Income Trust VT Income Fund Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. 3 Understanding your VT funds expenses As an investor in a variable annuity product that in turn invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the information in this section, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. In addition, charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the table in this section, containing expense and value information, show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2008, to June 30, 2008. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. You may use the information in this part of the table to estimate the expenses that you paid over the period. Simply divide your account value by $1,000, and then multiply the result by the number in the first line (Expenses paid per $1,000) for the class of shares you own (using the first two class IA and class IB columns only). Compare your funds expenses with those of other funds You can also use this table to compare your funds expenses with those of other funds. The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other VT funds and mutual funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended June 30, 2008. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. During portions of the period, the fund limited expenses; had it not done so, expenses would have been higher. EXPENSES AND VALUE EXPENSES AND VALUE OF A $1,000 INVESTMENT, OF A $1,000 INVESTMENT, ASSUMING A HYPOTHETICAL ASSUMING ACTUAL RETURNS 5% ANNUALIZED RETURN FOR THE 6 MONTHS FOR THE 6 MONTHS ENDED 6/30/08 ENDED 6/30/08 Class IA Class IB Class IA Class IB VT The George Putnam Fund of Boston Expenses paid per $1,000 $3.58 $4.75 $3.82 $5.07 Ending value (after expenses) $892.40 $890.70 $1,021.08 $1,019.84 Annualized expense ratio 0.76% 1.01% 0.76% 1.01% Lipper peer group avg. expense ratio* 0.78% 1.03% 0.78% 1.03% * Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average. The Lipper average is a simple average of expenses of the mutual funds serving as investment vehicles for variable insurance products in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage service arrangements that may reduce subaccount expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect the 12b-1 fees carried by class IB shares. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times; the fund's expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal-year end data available for the peer group funds as of 6/30/08. 4 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually whether to approve the continuance of each funds management contract with Putnam Investment Management (Putnam Management) and, in respect of certain funds in Putnam Variable Trust, the sub-management contract between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In May 2008, the Board of Trustees also approved a new sub-management contract, in respect of certain funds in Putnam Variable Trust, between PIL and Putnam Management, and a new sub-advisory contract, in respect of certain funds in Putnam Variable Trust, among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract, and in respect of certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts, effective July 1, 2008. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, 5 changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of the funds in Putnam Variable Trust voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., the fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees and excluding charges and expenses at the insurance company separate account level) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual Management Total Expenses Fee (percentile) (percentile) Putnam VT The George Putnam Fund of Boston 62nd 41st (Because a funds custom peer group is smaller than its broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not apply to your fund. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. The funds in Putnam Variable Trust currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. 6 Conversely, if a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds in Putnam Variable Trust represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under Putnam Variable Trusts management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered the Lipper peer group percentile rankings for the funds class IA share cumulative total return performance results at net asset value for the one-year, three-year and five-year periods ended December 31, 2007. This information is shown in the following table. (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report. In addition, results do not reflect charges and expenses at the insurance company separate account level.) Where applicable, the table also shows the number of funds in the peer group for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. Past performance is no guarantee of future returns. 7 One-year Three-year Five-year period period period percentile percentile percentile (# of funds (# of funds (# of funds IA Share as of 12/31/07 in category) in category) in category) Putnam VT The George Putnam Fund of Boston 96th (182) 95th (108) 95th (86) Lipper VP (Underlying Funds)  Balanced Funds See page 9 for more recent Lipper performance ranking information for the fund. Past performance is no guarantee of future results. The Trustees noted the disappointing performance for your fund for the one-year, three-year and five-year periods ended December 31, 2007. In this regard, the Trustees considered that, similar to the experience of certain other Putnam funds with exposure to the large-cap equity space, this funds performance would have been materially better over these periods but for the performance of a limited number of portfolio choices in the financial sector that experienced extreme distress in the market turmoil that began in the summer of 2007. In addition, following leadership and portfolio management team changes, Putnam Management continues to make efforts to enhance the strength of the Large Cap Equities team, and Putnam Management has centralized the equity research structure. These changes were made to strengthen the investment process, which focuses on a blend of quantitative techniques and fundamental analysis, and to enhance the performance potential for Putnam funds with exposure to the large-cap equity space. * * * As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Put-nam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with Putnam Variable Trust. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of Putnam Variable Trusts management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. 8 Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by the funds in Putnam Variable Trust are reasonable. More recent peer group rankings More recent Lipper percentile rankings are shown for the fund in the following table. Note that this information was not available to the Trustees when they approved the continuance of the funds management contract. The table shows the Lipper peer group percentile rankings of the funds class IA share total return performance at net asset value. These rankings were determined on an annualized basis and are for the one-year, five-year, and ten-year periods ended on the most recent calendar quarter (June 30, 2008). Where applicable, the table also shows the funds rank among the total number of funds in its peer group for the respective periods; this information is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. One-year Five-year Ten-year IA Share as of 6/30/08 period rank period rank period rank Putnam VT The George Putnam Fund of Boston 96% (181/188) 95% (91/95) 73% (37/50) Lipper VP (Underlying Funds)  Balanced Funds Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. 9 Putnam VT The George Putnam Fund of Boston The funds portfolio 6/30/08 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (85.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.1%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from August 20, 2037 to October 20, 2037 $4,155,252 $4,296,466 U.S. Government Agency Mortgage Obligations (84.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 5 1/2s, November 1, 2036 198,698 196,122 5 1/2s, with due dates from March 1, 2020 to April 1, 2020 103,617 104,953 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, September 1, 2022 78,517 83,330 7s, with due dates from April 1, 2032 to December 1, 2035 1,089,385 1,148,358 7s, with due dates from January 1, 2013 to November 1, 2014 54,209 55,918 6 1/2s, with due dates from April 1, 2033 to August 1, 2037 2,005,586 2,068,026 6 1/2s, TBA, August 1, 2038 6,000,000 6,152,344 6 1/2s, TBA, July 1, 2038 6,000,000 6,171,563 6s, with due dates from December 1, 2032 to August 1, 2037 682,546 690,489 6s, with due dates from February 1, 2009 to September 1, 2019 1,862,692 1,913,904 6s, TBA, July 1, 2034 7,000,000 7,060,703 5 1/2s, with due dates from May 1, 2022 to April 1, 2037 5,035,207 5,026,636 5 1/2s, with due dates from August 1, 2019 to February 1, 2022 2,191,001 2,216,961 5 1/2s, TBA, August 1, 2038 46,000,000 45,214,766 5 1/2s, TBA, July 1, 2035 189,000,000 186,224,063 5s, TBA, August 1, 2038 15,000,000 14,341,407 5s, TBA, July 1, 2038 39,000,000 37,369,921 4 1/2s, with due dates from November 1, 2020 to November 1, 2035 3,602,366 3,460,060 4 1/2s, with due dates from June 1, 2020 to September 1, 2020 1,911,967 1,872,086 321,371,610 Total U.S. government and agency mortgage obligations (cost $326,541,748) $325,668,076 COMMON STOCKS (48.3%)* Shares Value Basic Materials (3.4%) Dow Chemical Co. (The) (S) 24,700 $862,277 E.I. du Pont de Nemours & Co. 20,700 887,823 Freeport-McMoRan Copper & Gold, Inc. Class B (S) 15,322 1,795,585 Lubrizol Corp. (The) 19,900 921,967 Nucor Corp. 22,400 1,672,608 Packaging Corp. of America 34,700 746,397 PPG Industries, Inc. 25,300 1,451,461 Reliance Steel & Aluminum Co. 13,500 1,040,715 Southern Copper Corp. 7,400 789,062 Terra Industries, Inc. 28,100 1,386,735 United States Steel Corp. 7,900 1,459,762 13,014,392 Capital Goods (3.6%) Ball Corp. 12,300 587,202 Boeing Co. (The) 28,050 1,843,446 Caterpillar, Inc. 24,600 1,815,972 Cummins, Inc. 10,400 681,408 Eaton Corp. 2,700 229,419 Gardner Denver, Inc.  23,200 1,317,760 General Dynamics Corp. 9,700 816,740 L-3 Communications Holdings, Inc. 10,700 972,309 Lockheed Martin Corp. 10,300 1,016,198 Northrop Grumman Corp. 25,400 1,699,260 Precision Castparts Corp. 6,400 616,768 Raytheon Co. 22,400 1,260,672 Teleflex, Inc. 4,300 239,037 WESCO International, Inc.  18,700 748,748 13,844,939 Communication Services (3.9%) AT&T, Inc. 214,900 7,239,981 CenturyTel, Inc. 35,400 1,259,886 Comcast Corp. Class A 29,700 563,409 Embarq Corp. 6,300 297,801 Sprint Nextel Corp. 117,100 1,112,450 Verizon Communications, Inc. 125,140 4,429,956 14,903,483 Conglomerates (3.0%) General Electric Co. 369,200 9,853,948 Honeywell International, Inc. 34,100 1,714,548 11,568,496 Consumer Cyclicals (2.8%) Amazon.com, Inc.  8,800 645,304 AutoZone, Inc.  2,100 254,121 Big Lots, Inc.  (S) 31,600 987,184 Carnival Corp. (S) 19,300 636,128 Clear Channel Communications, Inc. 10,000 352,000 Deluxe Corp. 11,414 203,397 10 Putnam VT The George Putnam Fund of Boston COMMON STOCKS (48.3%)* continued Shares Value Consumer Cyclicals continued GameStop Corp.  (S) 12,900 $521,160 Gap, Inc. (The) 18,400 306,728 JC Penney Co., Inc. (Holding Co.) 8,200 297,578 Lennar Corp. 45,700 563,938 Lowes Cos., Inc. 32,700 678,525 Macys, Inc. 26,100 506,862 Nordstrom, Inc. (S) 11,400 345,420 NVR, Inc.  1,873 936,650 R. H. Donnelley Corp.  (S) 51,100 153,300 RadioShack Corp. (S) 17,200 211,044 Regal Entertainment Group Class A 81,500 1,245,320 Walt Disney Co. (The) 30,500 951,600 Whirlpool Corp. (S) 14,100 870,393 10,666,652 Consumer Staples (4.7%) Altria Group, Inc. # 20,480 421,069 American Greetings Corp. Class A 33,200 409,688 Clorox Co. 13,600 709,920 Corn Products International, Inc. 10,800 530,388 Darden Restaurants, Inc. 20,900 667,546 Energizer Holdings, Inc.  5,500 401,995 General Mills, Inc. 28,700 1,744,099 H.J. Heinz Co. 7,000 334,950 JM Smucker Co. (The) 15,200 617,728 Kimberly-Clark Corp. 8,900 532,042 Kraft Foods, Inc. Class A # 20,308 577,763 Kroger Co. 25,900 747,733 Lorillard, Inc.  8,500 587,860 McDonalds Corp. 7,400 416,028 MPS Group, Inc.  24,300 258,309 Newell Rubbermaid, Inc. 39,500 663,205 Pepsi Bottling Group, Inc. (The) 47,400 1,323,408 Philip Morris International, Inc. 42,180 2,083,270 Procter & Gamble Co. (The) 48,000 2,918,880 Robert Half International, Inc. 32,000 767,040 Ruby Tuesday, Inc. (S) 54,330 293,382 SYSCO Corp. 8,100 222,831 Universal Corp. 15,200 687,344 17,916,478 Energy (2.8%) Chevron Corp. 30,500 3,023,465 Exxon Mobil Corp. 11,200 987,056 Global Industries, Ltd.  36,500 654,445 Hess Corp. (S) 13,100 1,653,089 Marathon Oil Corp. 18,900 980,343 National-Oilwell Varco, Inc.  10,200 904,944 Sunoco, Inc. 6,800 276,692 Tesoro Corp. (S) 12,900 255,033 Valero Energy Corp. 44,100 1,816,038 10,551,105 COMMON STOCKS (48.3%)* continued Shares Value Financial (11.1%) Allied World Assurance Company Holdings, Ltd. (Bermuda) 16,300 $645,806 Allstate Corp. (The) 30,200 1,376,818 American International Group, Inc. 10,200 269,892 Assurant, Inc. 7,200 474,912 Axis Capital Holdings, Ltd. (Bermuda) 37,584 1,120,379 Bank of America Corp. 163,430 3,901,074 Bank of New York Mellon Corp. (The) 11,400 431,262 BB&T Corp. 17,300 393,921 CB Richard Ellis Group, Inc. Class A  34,200 656,640 CBL & Associates Properties (R) 44,800 1,023,232 Chubb Corp. (The) 19,400 950,794 Citigroup, Inc. # 221,400 3,710,664 Endurance Specialty Holdings, Ltd. (Bermuda) 19,600 603,484 Everest Re Group, Ltd. (Bermuda) 5,300 422,463 Freddie Mac 82,200 1,348,080 General Growth Properties, Inc. (R) 7,900 276,737 Goldman Sachs Group, Inc. (The) 10,500 1,836,450 Hartford Financial Services Group, Inc. (The) 6,027 389,163 Hospitality Properties Trust (R) 13,400 327,764 Jones Lang LaSalle, Inc. 11,400 686,166 JPMorgan Chase & Co. 150,700 5,170,517 KeyCorp 54,400 597,312 Lehman Brothers Holdings, Inc. 31,100 616,091 Marshall & Ilsley Corp. 41,700 639,261 Merrill Lynch & Co., Inc. 41,300 1,309,623 Morgan Stanley 55,900 2,016,313 National City Corp. 35,100 167,427 PNC Financial Services Group 18,300 1,044,930 ProLogis Trust (R) 12,600 684,810 RenaissanceRe Holdings, Ltd. (Bermuda) 27,700 1,237,359 SunTrust Banks, Inc. (S) 4,800 173,856 Travelers Cos., Inc. (The) 20,600 894,040 U.S. Bancorp 38,800 1,082,132 W.R. Berkley Corp. 23,000 555,680 Wachovia Corp. 80,900 1,256,377 Wells Fargo & Co. 133,600 3,173,000 XL Capital, Ltd. Class A (Bermuda) 23,600 485,216 Zions Bancorp. (S) 15,100 475,499 42,425,144 Health Care (5.1%) Aetna, Inc. 12,900 522,837 AmerisourceBergen Corp. 25,400 1,015,746 Baxter International, Inc. 17,900 1,144,526 Boston Scientific Corp.  32,200 395,738 Bristol-Myers Squibb Co. 20,100 412,653 Coventry Health Care, Inc.  (S) 14,100 428,922 Covidien, Ltd. 32,625 1,562,411 Endo Pharmaceuticals Holdings, Inc.  27,700 670,063 11 Putnam VT The George Putnam Fund of Boston COMMON STOCKS (48.3%)* continued Shares Value Health Care continued Express Scripts, Inc.  8,600 $539,392 Humana, Inc.  13,000 517,010 King Pharmaceuticals, Inc.  83,500 874,245 McKesson Corp. 35,900 2,007,169 Medco Health Solutions, Inc.  17,800 840,160 Merck & Co., Inc. 52,200 1,967,418 Par Pharmaceutical Cos., Inc.  16,800 272,664 Pfizer, Inc. 244,900 4,278,403 UnitedHealth Group, Inc. 9,800 257,250 WellPoint, Inc.  33,500 1,596,610 19,303,217 Technology (5.0%) Accenture, Ltd. Class A (Bermuda) (S) 37,700 1,535,144 Apple Computer, Inc.  1,700 284,648 Applied Materials, Inc. 86,900 1,658,921 Arrow Electronics, Inc.  15,300 470,016 Atmel Corp.  167,400 582,552 Avnet, Inc.  14,700 401,016 BMC Software, Inc.  7,200 259,200 Computer Sciences Corp.  4,800 224,832 Dell, Inc.  (S) 31,700 693,596 eBay, Inc.  18,800 513,804 Hewlett-Packard Co. # 87,500 3,868,375 IBM Corp. 22,400 2,655,072 Intel Corp. 115,800 2,487,384 Nokia OYJ ADR (Finland) 29,300 717,850 Oracle Corp.  35,900 753,900 SanDisk Corp.  32,000 598,400 Texas Instruments, Inc. 28,000 788,480 Thermo Electron Corp.  (S) 8,500 473,705 18,966,895 Transportation (0.3%) AMR Corp.  (S) 51,300 262,656 UAL Corp. (S) 16,500 86,130 Union Pacific Corp. 4,000 302,000 US Airways Group, Inc.  (S) 100,400 251,000 901,786 Utilities & Power (2.6%) Atmos Energy Corp. 19,972 550,628 Black Hills Corp. 11,609 372,185 Dominion Resources, Inc. 6,300 299,187 DTE Energy Co. 15,100 640,844 Duke Energy Corp. 38,500 669,130 Edison International 34,600 1,777,748 Energen Corp. 11,900 928,557 Entergy Corp. 5,820 701,194 FirstEnergy Corp. 14,700 1,210,251 FPL Group, Inc. 10,200 668,916 COMMON STOCKS (48.3%)* continued Shares Value Utilities & Power continued PG&E Corp. 25,940 $1,029,559 Sempra Energy 9,800 553,210 Wisconsin Energy Corp. 12,800 578,816 9,980,225 Total common stocks (cost $208,423,273) $184,042,812 COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 04-5, Class 3A1, 4.943s, 2035 $278,646 $238,242 Asset Backed Funding Certificates 144A FRB Ser. 06-OPT3, Class B, 4.983s, 2036 33,000 1,887 Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.631s, 2029 180,537 186,853 FRB Ser. 97-D5, Class A5, 7.187s, 2043 73,000 74,993 Banc of America Commercial Mortgage, Inc. Ser. 01-1, Class G, 7.324s, 2036 160,000 159,948 FRB Ser. 07-3, Class A3, 5.658s, 2049 158,000 154,076 Ser. 07-2, Class A2, 5.634s, 2049 (F) 152,000 148,980 Ser. 06-4, Class A2, 5.522s, 2046 838,000 830,886 Ser. 04-3, Class A5, 5.493s, 2039 580,000 575,018 Ser. 05-6, Class A2, 5.165s, 2047 77,000 76,009 Ser. 07-5, Class XW, Interest Only (IO), 0.607s, 2051 3,911,616 96,593 Ser. 07-1, Class XW, IO, 0.465s, 2049 2,493,013 43,872 Ser. 06-1, Class XC, IO, 0.076s, 2045 3,774,390 22,062 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-PB1, Class K, 6.15s, 2035 100,000 90,639 Ser. 02-PB2, Class XC, IO, 0.33s, 2035 (F) 2,535,092 44,136 Ser. 04-4, Class XC, IO, 0.192s, 2042 4,026,823 54,685 Ser. 04-5, Class XC, IO, 0.173s, 2041 6,191,270 66,497 Ser. 05-1, Class XW, IO, 0.144s, 2042 40,821,075 110,700 Ser. 05-4, Class XC, IO, 0.093s, 2045 11,054,828 67,701 Ser. 06-5, Class XC, IO, 0.091s, 2016 13,185,521 163,023 Ser. 06-4, Class XC, IO, 0.088s, 2046 6,389,803 66,454 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.991s, 2036 75,693 60,176 Banc of America Large Loan FRB Ser. 04-BBA4, Class H, 3.421s, 2018 26,000 25,415 FRB Ser. 04-BBA4, Class G, 3.171s, 2018 61,000 59,780 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 4.471s, 2022 111,000 91,020 FRB Ser. 05-MIB1, Class J, 3.521s, 2022 244,000 202,520 Banc of America Mortgage Securities FRB Ser. 03-F, Class 2A1, 3.658s, 2033 37,444 37,081 Ser. 05-E, Class 2, IO, 0.303s, 2035 4,113,540 16,390 Ser. 04-D, Class 2A, IO, 0.284s, 2034 1,530,654 1,734 12 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 $203,420 $204,718 Bayview Commercial Asset Trust 144A FRB Ser. 05-1A, Class A1, 2.783s, 2035 148,675 130,834 Ser. 04-2, IO, 2.22s, 2034 900,364 35,564 Ser. 06-2A, IO, 1.798s, 2036 379,923 30,736 Ser. 05-3A, IO, 1.6s, 2035 1,973,501 137,948 Ser. 05-1A, IO, 1.6s, 2035 656,159 32,939 Ser. 04-3, IO, 1.6s, 2035 420,500 16,820 Ser. 07-5A, IO, 1.55s, 2037 1,710,951 215,751 Ser. 07-2A, IO, 1.3s, 2037 1,990,672 205,039 Ser. 07-1, Class S, IO, 1.211s, 2037 1,633,201 159,727 Ser. 06-4A, IO, 1.14s, 2036 144,929 16,116 Bear Stearns Alternate Trust Ser. 04-9, Class 1A1, 6.833s, 2034 17,988 16,142 FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 916,819 708,815 FRB Ser. 05-7, Class 23A1, 5.694s, 2035 24,238 18,610 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.448s, 2032 151,000 141,076 Ser. 07-PW17, Class A3, 5.736s, 2050 1,905,000 1,826,362 Ser. 04-PR3I, Class X1, IO, 0.448s, 2041 997,302 14,862 Ser. 05-PWR9, Class X1, IO, 0.107s, 2042 6,859,670 56,661 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.883s, 2038 2,135,294 82,294 Ser. 06-PW14, Class X1, IO, 0.09s, 2038 2,297,104 33,676 Ser. 07-PW15, Class X1, IO, 0.078s, 2044 8,868,595 82,921 Ser. 05-PW10, Class X1, IO, 0.074s, 2040 17,199,442 61,230 Ser. 07-PW16, Class X, IO, 0.032s, 2040 18,328,024 14,662 Bear Stearns Small Balance Commercial Trust 144A Ser. 06-1A, Class AIO, IO, 1s, 2034 935,200 11,844 Chase Commercial Mortgage Securities Corp. Ser. 00-3, Class A2, 7.319s, 2032 72,106 74,908 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 580,000 577,079 Ser. 98-1, Class G, 6.56s, 2030 148,000 133,983 Ser. 98-1, Class H, 6.34s, 2030 227,000 169,763 COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Citigroup Ser. 08-C7, Class A2A, 6.034s, 2012 $495,000 $497,642 Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A3, 6.299s, 2014 905,000 919,102 Citigroup Commercial Mortgage Trust 144A Ser. 05-C3, Class XC, IO, 0.123s, 2043 15,340,791 133,033 Ser. 06-C5, Class XC, IO, 0.085s, 2049 14,319,141 153,819 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR7, Class 2A2A, 5.662s, 2036 102,561 77,177 IFB Ser. 07-6, Class 2A5, IO, 4.168s, 2037 583,891 42,198 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A4, 5.658s, 2048 100,000 98,465 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.56s, 2049 3,582,001 73,459 Ser. 06-CD2, Class X, IO, 0.128s, 2046 10,674,276 43,413 Ser. 07-CD4, Class XC, IO, 0.057s, 2049 11,980,589 91,726 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 260,000 263,141 Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.221s, 2017 224,000 221,266 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-CN2A, Class H, 5.756s, 2019 131,000 117,710 Ser. 06-CN2A, Class J, 5.756s, 2019 105,000 93,810 FRB Ser. 01-J2A, Class A2F, 2.971s, 2034 (F) 211,000 185,668 Ser. 03-LB1A, Class X1, IO, 0.461s, 2038 1,157,961 44,585 Ser. 05-LP5, Class XC, IO, 0.117s, 2043 10,661,582 84,209 Ser. 05-C6, Class XC, IO, 0.079s, 2044 12,292,847 69,303 Ser. 06-C8, Class XS, IO, 0.062s, 2046 6,449,100 66,522 Countrywide Alternative Loan Trust Ser. 06-45T1, Class 2A2, 6s, 2037 33,957 27,638 Ser. 06-J8, Class A4, 6s, 2037 27,497 22,410 IFB Ser. 04-2CB, Class 1A5, IO, 5.118s, 2034 11,794 617 Ser. 05-24, Class 1AX, IO, 1.222s, 2035 1,754,956 36,402 13 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.713s, 2035 $42,692 $33,300 Ser. 05-9, Class 1X, IO, 3.126s, 2035 1,057,593 24,787 Ser. 05-2, Class 2X, IO, 1.16s, 2035 1,136,634 23,443 Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 125,189 130,347 IFB Ser. 05-R1, Class 1AS, IO, 3.597s, 2035 1,101,314 71,773 IFB Ser. 05-R2, Class 1AS, IO, 3.242s, 2035 663,191 35,020 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 6.005s, 2039 590,000 584,943 Ser. 06-C5, Class AX, IO, 0.11s, 2039 4,108,473 59,540 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.28s, 2049 16,077,230 140,354 Ser. 06-C4, Class AX, IO, 0.105s, 2039 9,850,341 135,839 Ser. 07-C1, Class AX, IO, 0.083s, 2040 11,222,678 112,227 Crown Castle Towers, LLC 144A Ser. 05-1A, Class D, 5.612s, 2035 385,000 364,033 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 216,000 225,135 Ser. 04-C2, Class A2, 5.416s, 2036 (F) 650,000 630,831 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 05-TFLA, Class J, 3.421s, 2020 25,000 24,000 FRB Ser. 04-TF2A, Class J, 3.421s, 2016 189,000 174,825 FRB Ser. 05-TF2A, Class J, 3.371s, 2020 91,320 85,841 FRB Ser. 04-TF2A, Class H, 3.171s, 2019 81,000 77,355 Ser. 01-CK1, Class AY, IO, 0.901s, 2035 (F) 8,368,904 134,767 Ser. 03-C3, Class AX, IO, 0.498s, 2038 9,035,576 336,105 Ser. 02-CP3, Class AX, IO, 0.391s, 2035 2,304,216 81,698 Ser. 04-C4, Class AX, IO, 0.278s, 2039 1,523,669 30,355 Ser. 05-C2, Class AX, IO, 0.157s, 2037 9,080,151 122,346 DLJ Commercial Mortgage Corp. Ser. 00-CF1, Class A1B, 7.62s, 2033 281,556 293,896 Ser. 99-CG2, Class B3, 6.1s, 2032 207,000 206,362 Ser. 99-CG2, Class B4, 6.1s, 2032 370,000 360,861 COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Fannie Mae IFB Ser. 07-75, Class JS, 32 1/2s, 2037 $258,797 $348,113 IFB Ser. 07-80, Class AS, 29 1/2s, 2037 120,333 152,744 IFB Ser. 07-75, Class CS, 28.123s, 2037 187,269 249,967 IFB Ser. 06-62, Class PS, 25.005s, 2036 187,266 235,986 IFB Ser. 07-60, Class SB, 24.705s, 2037 103,598 124,089 IFB Ser. 06-76, Class QB, 24.705s, 2036 184,410 231,997 IFB Ser. 06-48, Class TQ, 24.705s, 2036 377,969 465,918 IFB Ser. 06-63, Class SP, 24.405s, 2036 202,350 251,388 IFB Ser. 07-W7, Class 1A4, 24.285s, 2037 184,940 219,712 IFB Ser. 07-81, Class SC, 22.905s, 2037 189,489 223,039 IFB Ser. 07-1, Class NK, 22.096s, 2037 480,596 581,305 IFB Ser. 06-104, Class GS, 21.747s, 2036 131,556 158,110 IFB Ser. 06-104, Class ES, 21.038s, 2036 231,527 276,881 IFB Ser. 05-37, Class SU, 19.27s, 2035 292,185 343,193 IFB Ser. 06-49, Class SE, 19.07s, 2036 305,620 355,276 IFB Ser. 06-60, Class AK, 18.87s, 2036 156,276 180,932 IFB Ser. 06-60, Class TK, 18.67s, 2036 89,021 102,981 IFB Ser. 06-104, Class CS, 18.529s, 2036 228,771 255,591 IFB Ser. 07-30, Class FS, 18.329s, 2037 483,281 537,465 IFB Ser. 07-96, Class AS, 17.738s, 2037 233,187 250,850 IFB Ser. 06-115, Class ES, 16.63s, 2036 200,222 228,252 IFB Ser. 06-8, Class PK, 16.47s, 2036 364,514 394,180 IFB Ser. 05-57, Class CD, 15.816s, 2035 158,779 174,743 IFB Ser. 05-74, Class CP, 15.648s, 2035 185,257 208,030 IFB Ser. 05-115, Class NQ, 15.628s, 2036 103,674 111,388 IFB Ser. 06-27, Class SP, 15.464s, 2036 288,198 320,893 IFB Ser. 06-8, Class HP, 15.464s, 2036 306,045 340,041 IFB Ser. 06-8, Class WK, 15.464s, 2036 486,297 536,136 IFB Ser. 05-106, Class US, 15.464s, 2035 445,718 497,360 IFB Ser. 05-99, Class SA, 15.464s, 2035 218,006 238,781 IFB Ser. 05-45, Class DA, 15.318s, 2035 337,226 372,594 IFB Ser. 05-74, Class DM, 15.281s, 2035 429,178 472,083 IFB Ser. 05-45, Class DC, 15.208s, 2035 281,021 309,361 IFB Ser. 06-60, Class CS, 14.988s, 2036 93,130 96,805 IFB Ser. 05-57, Class DC, 13.707s, 2034 264,907 285,285 IFB Ser. 05-74, Class SK, 13.303s, 2035 342,337 369,417 IFB Ser. 05-74, Class CS, 13.193s, 2035 210,615 227,844 IFB Ser. 05-45, Class PC, 12.803s, 2034 130,111 138,543 IFB Ser. 05-114, Class SP, 12.753s, 2036 129,478 134,245 IFB Ser. 05-95, Class OP, 12.687s, 2035 132,925 135,876 IFB Ser. 05-106, Class JC, 12.426s, 2035 91,256 91,187 IFB Ser. 05-83, Class QP, 10.94s, 2034 79,814 79,427 IFB Ser. 05-72, Class SB, 10.669s, 2035 215,518 216,537 Ser. 03-W6, Class PT1, 9.958s, 2042 53,804 60,481 Ser. 02-T12, Class A4, 9 1/2s, 2042 23,853 25,753 Ser. 02-T4, Class A4, 9 1/2s, 2041 191,534 212,292 Ser. 02-T6, Class A3, 9 1/2s, 2041 47,269 51,963 Ser. 04-T3, Class PT1, 8.93s, 2044 115,519 126,139 Ser. 02-26, Class A2, 7 1/2s, 2048 165,644 176,442 14 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Fannie Mae Ser. 04-T2, Class 1A4, 7 1/2s, 2043 $101,359 $108,481 Ser. 03-W1, Class 2A, 7 1/2s, 2042 193,568 206,122 Ser. 02-T12, Class A3, 7 1/2s, 2042 111,624 118,541 Ser. 02-14, Class A2, 7 1/2s, 2042 46,202 49,047 Ser. 01-T10, Class A2, 7 1/2s, 2041 159,424 169,053 Ser. 02-T4, Class A3, 7 1/2s, 2041 61,337 65,035 Ser. 01-T12, Class A2, 7 1/2s, 2041 161,460 171,113 Ser. 01-T3, Class A1, 7 1/2s, 2040 31,298 33,144 Ser. 01-T1, Class A1, 7 1/2s, 2040 73,606 78,557 Ser. 99-T2, Class A1, 7 1/2s, 2039 15,394 16,611 Ser. 383, Class 87, IO, 7 1/2s, 2037 75,785 14,762 Ser. 03-W10, Class 1A1, 7 1/2s, 2032 102,678 109,463 Ser. 02-T1, Class A3, 7 1/2s, 2031 106,870 113,605 Ser. 00-T6, Class A1, 7 1/2s, 2030 118,759 125,729 Ser. 01-T5, Class A3, 7 1/2s, 2030 17,679 18,769 Ser. 01-T4, Class A1, 7 1/2s, 2028 332,045 356,005 Ser. 02-26, Class A1, 7s, 2048 148,315 156,100 Ser. 04-T3, Class 1A3, 7s, 2044 189,884 200,650 Ser. 03-W3, Class 1A2, 7s, 2042 67,064 70,671 Ser. 02-T16, Class A2, 7s, 2042 137,697 145,282 Ser. 02-14, Class A1, 7s, 2042 48,858 51,318 Ser. 02-T4, Class A2, 7s, 2041 26,340 27,646 Ser. 01-W3, Class A, 7s, 2041 46,847 49,368 Ser. 383, Class 79, IO, 7s, 2037 60,767 13,217 Ser. 383, Class 80, IO, 7s, 2037 111,810 24,767 Ser. 383, Class 81, IO, 7s, 2037 66,740 13,930 Ser. 383, Class 82, IO, 7s, 2037 84,994 17,340 Ser. 05-W4, Class 1A3, 7s, 2035 79,044 83,251 Ser. 04-W1, Class 2A2, 7s, 2033 621,504 656,432 Ser. 386, Class 14, IO, 6 1/2s, 2038 439,896 96,714 Ser. 386, Class 12, IO, 6 1/2s, 2038 288,050 60,967 Ser. 386, Class 15, IO, 6 1/2s, 2037 93,593 19,594 Ser. 386, Class 17, IO, 6 1/2s, 2037 88,450 18,836 Ser. 386, Class 13, IO, 6 1/2s, 2037 93,050 18,950 Ser. 383, Class 60, IO, 6 1/2s, 2037 254,225 58,761 Ser. 383, Class 62, IO, 6 1/2s, 2037 88,671 20,105 Ser. 383, Class 64, IO, 6 1/2s, 2037 102,108 23,336 Ser. 383, Class 58, IO, 6 1/2s, 2037 118,800 26,758 Ser. 383, Class 59, IO, 6 1/2s, 2037 88,510 19,591 Ser. 383, Class 65, IO, 6 1/2s, 2037 91,494 21,093 Ser. 383, Class 66, IO, 6 1/2s, 2037 91,453 21,019 Ser. 383, Class 72, IO, 6 1/2s, 2037 284,321 65,942 Ser. 381, Class 14, IO, 6 1/2s, 2037 198,408 44,640 Ser. 381, Class 15, IO, 6 1/2s, 2037 85,506 20,071 Ser. 383, Class 73, IO, 6 1/2s, 2037 96,814 21,931 Ser. 383, Class 70, IO, 6 1/2s, 2037 149,432 33,880 Ser. 383, Class 74, IO, 6 1/2s, 2037 88,562 20,017 Ser. 383, Class 71, IO, 6 1/2s, 2036 84,587 19,026 Ser. 371, Class 2, IO, 6 1/2s, 2036 1,201,160 319,179 COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Fannie Mae Ser. 386, Class 8, IO, 6s, 2038 $339,858 $72,676 Ser. 383, Class 40, IO, 6s, 2038 486,493 111,804 Ser. 383, Class 41, IO, 6s, 2038 427,217 98,096 Ser. 383, Class 42, IO, 6s, 2038 309,213 71,371 Ser. 383, Class 43, IO, 6s, 2038 279,577 64,726 Ser. 383, Class 44, IO, 6s, 2038 255,616 59,000 Ser. 383, Class 45, IO, 6s, 2038 196,318 45,882 Ser. 383, Class 46, IO, 6s, 2038 170,927 39,931 Ser. 383, Class 47, IO, 6s, 2038 151,246 35,333 Ser. 383, Class 48, IO, 6s, 2038 135,341 31,712 Ser. 389, Class 5, IO, 6s, 2038 116,000 25,741 Ser. 386, Class 9, IO, 6s, 2038 243,968 54,097 Ser. 383, Class 28, IO, 6s, 2038 509,386 118,292 Ser. 383, Class 29, IO, 6s, 2038 458,199 106,680 Ser. 383, Class 30, IO, 6s, 2038 337,860 79,236 Ser. 383, Class 31, IO, 6s, 2038 298,321 69,963 Ser. 383, Class 32, IO, 6s, 2038 231,523 54,737 Ser. 383, Class 33, IO, 6s, 2038 198,267 46,874 Ser. 383, Class 37, IO, 6s, 2038 90,250 21,499 Ser. 386, Class 7, IO, 6s, 2038 297,784 71,891 Ser. 383, Class 34, IO, 6s, 2037 89,461 20,712 Ser. 383, Class 35, IO, 6s, 2037 88,907 20,531 Ser. 383, Class 50, IO, 6s, 2037 92,616 21,118 Ser. 386, Class 6, IO, 6s, 2037 142,927 32,877 Ser. 383, Class 49, IO, 6s, 2037 87,720 20,159 Ser. 383, Class 51, IO, 6s, 2037 86,355 19,690 Ser. 383, Class 98, IO, 6s, 2022 79,089 12,760 Ser. 383, Class 17, IO, 5 1/2s, 2038 400,526 92,540 Ser. 383, Class 18, IO, 5 1/2s, 2038 267,401 62,102 Ser. 383, Class 19, IO, 5 1/2s, 2038 244,221 56,719 Ser. 386, Class 3, IO, 5 1/2s, 2037 147,516 33,645 Ser. 383, Class 14, IO, 5 1/2s, 2037 95,302 22,230 Ser. 383, Class 3, IO, 5 1/2s, 2037 421,709 96,685 Ser. 383, Class 4, IO, 5 1/2s, 2037 372,332 85,884 Ser. 383, Class 5, IO, 5 1/2s, 2037 236,644 54,585 Ser. 383, Class 6, IO, 5 1/2s, 2037 212,331 49,125 Ser. 383, Class 7, IO, 5 1/2s, 2037 209,625 48,353 Ser. 383, Class 10, IO, 5 1/2s, 2037 94,588 22,705 Ser. 383, Class 8, IO, 5 1/2s, 2037 94,679 22,726 Ser. 383, Class 9, IO, 5 1/2s, 2037 94,633 22,715 Ser. 383, Class 20, IO, 5 1/2s, 2037 150,636 35,705 Ser. 383, Class 21, IO, 5 1/2s, 2037 142,219 33,710 Ser. 383, Class 22, IO, 5 1/2s, 2037 96,208 22,747 Ser. 383, Class 23, IO, 5 1/2s, 2037 93,346 22,070 Ser. 363, Class 2, IO, 5 1/2s, 2035 206,897 54,171 Ser. 383, Class 95, IO, 5 1/2s, 2022 122,265 20,276 Ser. 383, Class 94, IO, 5 1/2s, 2022 84,209 13,732 Ser. 383, Class 96, IO, 5 1/2s, 2022 81,004 12,597 IFB Ser. 07-W6, Class 6A2, IO, 5.318s, 2037 236,703 25,147 15 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Fannie Mae IFB Ser. 06-90, Class SE, IO, 5.318s, 2036 $243,761 $32,181 IFB Ser. 03-66, Class SA, IO, 5.168s, 2033 360,765 40,817 IFB Ser. 04-17, Class ST, IO, 5.118s, 2034 48,703 6,097 Ser. 383, Class 1, IO, 5s, 2037 95,273 22,365 IFB Ser. 07-W6, Class 5A2, IO, 4.808s, 2037 337,418 34,906 IFB Ser. 07-W4, Class 4A2, IO, 4.798s, 2037 1,751,884 171,772 IFB Ser. 07-W2, Class 3A2, IO, 4.798s, 2037 495,111 48,729 IFB Ser. 06-115, Class BI, IO, 4.778s, 2036 417,887 31,980 IFB Ser. 05-113, Class AI, IO, 4.748s, 2036 78,340 8,584 IFB Ser. 05-113, Class DI, IO, 4.748s, 2036 2,666,689 252,752 IFB Ser. 05-52, Class DC, IO, 4.718s, 2035 210,586 27,083 IFB Ser. 07-60, Class AX, IO, 4.668s, 2037 657,701 69,268 IFB Ser. 06-60, Class SI, IO, 4.668s, 2036 465,847 51,398 IFB Ser. 06-60, Class UI, IO, 4.668s, 2036 188,113 20,986 IFB Ser. 04-24, Class CS, IO, 4.668s, 2034 503,092 54,337 IFB Ser. 07-W7, Class 3A2, IO, 4.648s, 2037 579,882 54,135 IFB Ser. 03-122, Class SA, IO, 4.618s, 2028 636,132 45,266 IFB Ser. 03-122, Class SJ, IO, 4.618s, 2028 663,714 47,977 IFB Ser. 06-60, Class DI, IO, 4.588s, 2035 221,422 19,098 IFB Ser. 04-60, Class SW, IO, 4.568s, 2034 927,787 99,668 IFB Ser. 05-65, Class KI, IO, 4.518s, 2035 1,659,818 147,137 IFB Ser. 08-01, Class GI, IO, 4.478s, 2037 1,865,022 189,526 IFB Ser. 07-32, Class JS, IO, 4.308s, 2037 100,136 9,566 IFB Ser. 07-23, Class SI, IO, 4.288s, 2037 384,884 33,088 IFB Ser. 07-54, Class CI, IO, 4.278s, 2037 269,028 26,374 IFB Ser. 07-39, Class PI, IO, 4.278s, 2037 293,582 25,723 IFB Ser. 07-30, Class WI, IO, 4.278s, 2037 2,517,748 207,138 COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Fannie Mae IFB Ser. 07-28, Class SE, IO, 4.268s, 2037 $325,627 $30,406 IFB Ser. 06-128, Class SH, IO, 4.268s, 2037 358,746 29,500 IFB Ser. 06-56, Class SM, IO, 4.268s, 2036 901,769 75,042 IFB Ser. 05-73, Class SI, IO, 4.268s, 2035 209,991 16,694 IFB Ser. 05-12, Class SC, IO, 4.268s, 2035 292,312 22,814 IFB Ser. 05-17, Class ES, IO, 4.268s, 2035 408,566 35,880 IFB Ser. 05-17, Class SY, IO, 4.268s, 2035 189,976 15,777 IFB Ser. 07-W5, Class 2A2, IO, 4.258s, 2037 177,041 14,008 IFB Ser. 07-30, Class IE, IO, 4.258s, 2037 882,945 95,356 IFB Ser. 06-123, Class CI, IO, 4.258s, 2037 720,488 68,376 IFB Ser. 06-123, Class UI, IO, 4.258s, 2037 319,856 29,869 IFB Ser. 05-82, Class SY, IO, 4.248s, 2035 818,366 66,698 IFB Ser. 05-45, Class EW, IO, 4.238s, 2035 740,105 58,243 IFB Ser. 05-45, Class SR, IO, 4.238s, 2035 1,104,900 89,999 IFB Ser. 07-15, Class BI, IO, 4.218s, 2037 521,223 47,925 IFB Ser. 06-16, Class SM, IO, 4.218s, 2036 250,787 23,072 IFB Ser. 05-95, Class CI, IO, 4.218s, 2035 484,945 46,356 IFB Ser. 05-84, Class SG, IO, 4.218s, 2035 794,445 76,482 IFB Ser. 05-57, Class NI, IO, 4.218s, 2035 164,117 14,635 IFB Ser. 05-54, Class SA, IO, 4.218s, 2035 783,398 64,200 IFB Ser. 05-23, Class SG, IO, 4.218s, 2035 612,448 56,901 IFB Ser. 05-17, Class SA, IO, 4.218s, 2035 533,241 50,551 IFB Ser. 05-17, Class SE, IO, 4.218s, 2035 579,938 53,690 IFB Ser. 05-57, Class DI, IO, 4.218s, 2035 1,243,922 103,075 IFB Ser. 05-83, Class QI, IO, 4.208s, 2035 130,738 13,463 IFB Ser. 06-128, Class GS, IO, 4.198s, 2037 302,095 28,656 Ser. 06-116, Class ES, IO, 4.168s, 2036 178,362 14,465 16 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Fannie Mae IFB Ser. 06-114, Class IS, IO, 4.168s, 2036 $371,995 $32,045 IFB Ser. 06-116, Class LS, IO, 4.168s, 2036 84,692 7,524 IFB Ser. 06-115, Class GI, IO, 4.158s, 2036 345,004 33,125 IFB Ser. 06-115, Class IE, IO, 4.158s, 2036 282,564 25,432 IFB Ser. 06-117, Class SA, IO, 4.158s, 2036 419,278 36,175 IFB Ser. 06-121, Class SD, IO, 4.158s, 2036 701,604 61,086 IFB Ser. 06-109, Class SG, IO, 4.148s, 2036 499,277 43,910 IFB Ser. 06-104, Class SY, IO, 4.138s, 2036 191,605 15,610 IFB Ser. 06-109, Class SH, IO, 4.138s, 2036 369,703 36,089 IFB Ser. 06-111, Class SA, IO, 4.138s, 2036 87,507 8,204 Ser. 06-104, Class SG, IO, 4.118s, 2036 350,767 27,335 IFB Ser. 07-W6, Class 4A2, IO, 4.118s, 2037 1,379,180 119,123 IFB Ser. 06-128, Class SC, IO, 4.118s, 2037 1,186,156 103,290 IFB Ser. 06-43, Class SI, IO, 4.118s, 2036 365,065 30,672 IFB Ser. 06-44, Class IS, IO, 4.118s, 2036 608,652 48,003 IFB Ser. 06-8, Class JH, IO, 4.118s, 2036 1,292,660 123,223 IFB Ser. 05-122, Class SG, IO, 4.118s, 2035 253,109 22,792 IFB Ser. 05-95, Class OI, IO, 4.108s, 2035 83,011 7,915 IFB Ser. 06-92, Class JI, IO, 4.098s, 2036 236,633 20,791 IFB Ser. 06-92, Class LI, IO, 4.098s, 2036 412,343 36,265 IFB Ser. 06-96, Class ES, IO, 4.098s, 2036 457,058 39,507 IFB Ser. 06-99, Class AS, IO, 4.098s, 2036 253,324 22,608 IFB Ser. 06-85, Class TS, IO, 4.078s, 2036 671,131 54,113 IFB Ser. 06-61, Class SE, IO, 4.068s, 2036 704,543 52,176 IFB Ser. 07-75, Class PI, IO, 4.058s, 2037 455,045 37,096 IFB Ser. 07-76, Class SA, IO, 4.058s, 2037 498,935 37,996 IFB Ser. 07-W7, Class 2A2, IO, 4.048s, 2037 1,142,427 95,218 COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Fannie Mae IFB Ser. 07-88, Class MI, IO, 4.038s, 2037 $85,265 $6,238 Ser. 06-94, Class NI, IO, 4.018s, 2036 172,331 13,136 IFB Ser. 07-116, Class IA, IO, 4.018s, 2037 1,815,001 147,590 IFB Ser. 07-103, Class AI, IO, 4.018s, 2037 2,001,134 169,119 IFB Ser. 07-1, Class NI, IO, 4.018s, 2037 1,052,773 81,901 IFB Ser. 07-15, Class NI, IO, 4.018s, 2022 474,332 36,631 IFB Ser. 08-3, Class SC, IO, 3.968s, 2038 97,658 7,702 IFB Ser. 07-109, Class XI, IO, 3.968s, 2037 293,235 24,363 IFB Ser. 07-109, Class YI, IO, 3.968s, 2037 451,376 34,162 IFB Ser. 07-W8, Class 2A2, IO, 3.968s, 2037 753,612 60,514 IFB Ser. 07-88, Class JI, IO, 3.968s, 2037 613,689 51,440 IFB Ser. 07-54, Class KI, IO, 3.958s, 2037 230,078 16,955 IFB Ser. 07-30, Class JS, IO, 3.958s, 2037 741,935 62,120 IFB Ser. 07-30, Class LI, IO, 3.958s, 2037 1,141,128 98,295 IFB Ser. 07-W2, Class 1A2, IO, 3.948s, 2037 312,979 25,945 IFB Ser. 07-106, Class SN, IO, 3.928s, 2037 457,562 34,322 IFB Ser. 07-54, Class IA, IO, 3.928s, 2037 399,583 33,972 IFB Ser. 07-54, Class IB, IO, 3.928s, 2037 399,583 33,972 IFB Ser. 07-54, Class IC, IO, 3.928s, 2037 399,583 33,972 IFB Ser. 07-54, Class ID, IO, 3.928s, 2037 399,583 33,972 IFB Ser. 07-54, Class IE, IO, 3.928s, 2037 399,583 33,972 IFB Ser. 07-54, Class IF, IO, 3.928s, 2037 594,023 50,189 IFB Ser. 07-54, Class NI, IO, 3.928s, 2037 321,331 26,125 IFB Ser. 07-54, Class UI, IO, 3.928s, 2037 460,464 40,967 IFB Ser. 07-109, Class AI, IO, 3.918s, 2037 1,538,722 123,209 IFB Ser. 07-91, Class AS, IO, 3.918s, 2037 296,997 22,572 IFB Ser. 07-91, Class HS, IO, 3.918s, 2037 319,712 23,379 17 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Fannie Mae IFB Ser. 07-15, Class CI, IO, 3.898s, 2037 $1,341,941 $112,674 IFB Ser. 06-123, Class BI, IO, 3.898s, 2037 1,755,672 144,047 IFB Ser. 06-115, Class JI, IO, 3.898s, 2036 976,288 82,016 IFB Ser. 07-109, Class PI, IO, 3.868s, 2037 440,868 33,725 IFB Ser. 06-123, Class LI, IO, 3.838s, 2037 645,955 51,783 IFB Ser. 08-1, Class NI, IO, 3.768s, 2037 859,989 58,647 IFB Ser. 07-116, Class BI, IO, 3.768s, 2037 1,685,967 116,232 IFB Ser. 08-01, Class AI, IO, 3.768s, 2037 2,259,653 172,453 IFB Ser. 08-10, Class GI, IO, 3.748s, 2038 605,119 43,000 IFB Ser. 08-13, Class SA, IO, 3.738s, 2038 95,059 6,806 IFB Ser. 08-1, Class HI, IO, 3.718s, 2037 1,056,425 78,094 IFB Ser. 07-39, Class AI, IO, 3.638s, 2037 702,616 50,589 IFB Ser. 07-32, Class SD, IO, 3.628s, 2037 470,202 32,786 IFB Ser. 07-30, Class UI, IO, 3.618s, 2037 390,378 29,467 IFB Ser. 07-32, Class SC, IO, 3.618s, 2037 624,323 45,639 IFB Ser. 07-1, Class CI, IO, 3.618s, 2037 451,664 33,428 IFB Ser. 05-74, Class SE, IO, 3.618s, 2035 1,581,762 96,141 IFB Ser. 05-82, Class SI, IO, 3.618s, 2035 1,558,596 97,363 IFB Ser. 05-14, Class SE, IO, 3.568s, 2035 161,579 10,074 IFB Ser. 05-58, Class IK, IO, 3.518s, 2035 573,971 49,033 IFB Ser. 08-1, Class BI, IO, 3.428s, 2038 651,313 36,563 IFB Ser. 07-75, Class ID, IO, 3.388s, 2037 338,020 22,911 Ser. 03-W12, Class 2, IO, 2.218s, 2043 900,274 56,847 Ser. 03-W10, Class 3, IO, 1.935s, 2043 558,147 31,143 Ser. 03-W10, Class 1, IO, 1.923s, 2043 3,047,136 166,983 Ser. 03-W8, Class 12, IO, 1.636s, 2042 2,158,344 112,204 FRB Ser. 03-W17, Class 12, IO, 1.15s, 2033 838,582 30,396 COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Fannie Mae Ser. 03-T2, Class 2, IO, 0.812s, 2042 $3,109,265 $83,977 Ser. 03-W3, Class 2IO1, IO, 0.683s, 2042 302,475 6,320 Ser. 03-W6, Class 51, IO, 0.676s, 2042 931,458 18,400 Ser. 06-W3, Class 1AS, IO, 0.662s, 2046 1,532,568 92,125 Ser. 01-T12, Class IO, 0.565s, 2041 1,494,897 24,163 Ser. 03-W2, Class 1, IO, 0.468s, 2042 1,616,950 22,387 Ser. 03-W3, Class 1, IO, 0.439s, 2042 3,269,052 34,378 Ser. 02-T1, Class IO, IO, 0.422s, 2031 1,358,441 16,320 Ser. 03-W6, Class 3, IO, 0.366s, 2042 1,296,931 14,149 Ser. 03-W6, Class 23, IO, 0.352s, 2042 1,362,089 16,211 Ser. 03-W4, Class 3A, IO, 0.351s, 2042 1,271,036 14,493 Ser. 08-33, Principal Only (PO), zero %, 2038 97,887 68,376 Ser. 08-9, PO, zero %, 2038 94,694 70,164 Ser. 07-64, Class LO, PO, zero %, 2037 190,549 147,331 Ser. 06-117, Class OA, PO, zero %, 2036 80,942 58,171 Ser. 06-81, Class OP, PO, zero %, 2036 78,888 57,779 Ser. 04-38, Class AO, PO, zero %, 2034 538,790 387,321 Ser. 04-61, Class CO, PO, zero %, 2031 388,289 323,866 Ser. 07-31, Class TS, IO, zero %, 2009 1,103,021 10,606 Ser. 07-15, Class IM, IO, zero %, 2009 445,775 3,934 Ser. 07-16, Class TS, IO, zero %, 2009 (F) 1,818,419 13,221 FRB Ser. 06-115, Class SN, zero %, 2036 168,782 167,137 FRB Ser. 05-65, Class ER, zero %, 2035 335,067 304,292 FRB Ser. 05-57, Class UL, zero %, 2035 300,251 280,283 FRB Ser. 05-36, Class QA, zero %, 2035 63,660 55,766 FRB Ser. 05-65, Class CU, zero %, 2034 51,734 58,296 FRB Ser. 05-81, Class DF, zero %, 2033 33,930 34,266 IFB Ser. 06-75, Class FY, zero %, 2036 70,388 70,900 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-42, Class A6, 9 1/2s, 2042 24,319 26,143 Ser. T-58, Class 4A, 7 1/2s, 2043 126,671 135,262 Ser. T-51, Class 2A, 7 1/2s, 2042 162,406 172,675 Ser. T-42, Class A5, 7 1/2s, 2042 70,191 74,949 Ser. T-60, Class 1A2, 7s, 2044 462,940 488,993 Ser. T-41, Class 2A, 7s, 2032 21,036 22,086 IFB Ser. T-56, Class 2ASI, IO, 5.618s, 2043 209,544 23,637 Ser. T-56, Class A, IO, 0.524s, 2043 1,299,127 20,771 Ser. T-56, Class 3, IO, 0.367s, 2043 924,587 11,857 Ser. T-56, Class 1, IO, 0.282s, 2043 1,192,009 10,026 Ser. T-56, Class 2, IO, 0.031s, 2043 1,088,343 3,218 18 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value FFCA Secured Lending Corp. 144A Ser. 00-1, Class A2, 7.77s, 2027 $286,749 $286,065 First Horizon Alternative Mortgage Securities FRB Ser. 05-AA10, Class 2A1, 5.749s, 2035 (F) 188,100 152,461 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.945s, 2033 3,687,697 122,968 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 346,000 364,173 Ser. 97-C2, Class G, 7 1/2s, 2029 116,000 106,138 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 (F) 443,000 426,144 Freddie Mac IFB Ser. 3360, Class SB, 28.87s, 2037 92,898 122,407 IFB Ser. 3339, Class WS, 28.061s, 2037 177,758 236,351 IFB Ser. 3339, Class JS, 26.772s, 2037 154,858 193,126 IFB Ser. 3202, Class PS, 24.412s, 2036 84,051 104,391 IFB Ser. 3349, Class SA, 24.173s, 2037 617,292 752,818 IFB Ser. 3331, Class SE, 24.173s, 2037 150,754 179,520 IFB Ser. 3153, Class SX, 20.894s, 2036 81,211 96,605 IFB Ser. 3182, Class PS, 18.715s, 2032 246,798 294,050 IFB Ser. 3081, Class DC, 18.039s, 2035 176,871 197,976 IFB Ser. 3114, Class GK, 16.515s, 2036 121,483 134,012 IFB Ser. 3360, Class SC, 16.483s, 2037 257,773 268,998 IFB Ser. 3408, Class EK, 15.849s, 2037 520,095 546,531 IFB Ser. 2976, Class KL, 15.322s, 2035 324,476 353,367 IFB Ser. 2990, Class DP, 15.212s, 2034 274,007 295,936 IFB Ser. 2979, Class AS, 15.212s, 2034 78,941 83,586 IFB Ser. 3149, Class SU, 12.867s, 2036 130,819 133,299 IFB Ser. 3065, Class DC, 12.446s, 2035 288,259 291,966 IFB Ser. 2990, Class WP, 10.652s, 2035 192,131 196,394 IFB Ser. 2990, Class LB, 10.629s, 2034 342,174 336,623 IFB Ser. 2927, Class SI, IO, 6.029s, 2035 451,933 61,610 IFB Ser. 2828, Class GI, IO, 5.029s, 2034 524,575 59,507 IFB Ser. 3184, Class SP, IO, 4.879s, 2033 424,115 39,683 IFB Ser. 2869, Class SH, IO, 4.829s, 2034 245,804 19,135 IFB Ser. 2869, Class JS, IO, 4.779s, 2034 1,164,029 92,614 IFB Ser. 239, IO, 4.729s, 2036 76,216 6,621 IFB Ser. 2882, Class LS, IO, 4.729s, 2034 123,262 13,098 IFB Ser. 3203, Class SH, IO, 4.669s, 2036 239,262 26,983 IFB Ser. 2815, Class PT, IO, 4.579s, 2032 530,072 46,852 IFB Ser. 2828, Class TI, IO, 4.579s, 2030 248,112 22,040 IFB Ser. 3397, Class GS, IO, 4.529s, 2037 280,861 22,865 IFB Ser. 3297, Class BI, IO, 4.289s, 2037 1,178,176 113,742 IFB Ser. 3287, Class SD, IO, 4.279s, 2037 458,019 40,192 IFB Ser. 3281, Class BI, IO, 4.279s, 2037 226,125 21,087 IFB Ser. 3281, Class CI, IO, 4.279s, 2037 120,806 9,932 IFB Ser. 3249, Class SI, IO, 4.279s, 2036 183,351 17,880 IFB Ser. 3028, Class ES, IO, 4.279s, 2035 1,313,922 122,960 COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Freddie Mac IFB Ser. 2922, Class SE, IO, 4.279s, 2035 $626,585 $50,489 IFB Ser. 3045, Class DI, IO, 4.259s, 2035 3,343,110 264,241 IFB Ser. 3236, Class ES, IO, 4.229s, 2036 407,642 33,370 IFB Ser. 3136, Class NS, IO, 4.229s, 2036 828,531 68,529 IFB Ser. 3118, Class SD, IO, 4.229s, 2036 1,015,502 69,260 IFB Ser. 3107, Class DC, IO, 4.229s, 2035 1,394,267 134,052 IFB Ser. 2927, Class ES, IO, 4.229s, 2035 354,325 30,829 IFB Ser. 2950, Class SM, IO, 4.229s, 2016 692,093 56,105 IFB Ser. 3256, Class S, IO, 4.219s, 2036 460,762 43,964 IFB Ser. 3031, Class BI, IO, 4.219s, 2035 260,424 27,150 IFB Ser. 3370, Class TS, IO, 4.199s, 2037 97,137 7,433 IFB Ser. 3244, Class SB, IO, 4.189s, 2036 327,166 29,561 IFB Ser. 3244, Class SG, IO, 4.189s, 2036 381,034 35,408 IFB Ser. 3236, Class IS, IO, 4.179s, 2036 594,188 52,172 IFB Ser. 2962, Class BS, IO, 4.179s, 2035 1,491,383 117,035 IFB Ser. 3114, Class TS, IO, 4.179s, 2030 1,652,863 120,486 IFB Ser. 3128, Class JI, IO, 4.159s, 2036 925,002 86,364 IFB Ser. 2990, Class LI, IO, 4.159s, 2034 509,630 48,593 IFB Ser. 3240, Class S, IO, 4.149s, 2036 1,136,247 102,004 IFB Ser. 3153, Class JI, IO, 4.149s, 2036 527,701 41,556 IFB Ser. 3065, Class DI, IO, 4.149s, 2035 199,156 20,364 IFB Ser. 3145, Class GI, IO, 4.129s, 2036 758,913 74,234 IFB Ser. 3114, Class GI, IO, 4.129s, 2036 290,881 30,742 IFB Ser. 3339, Class JI, IO, 4.119s, 2037 1,131,059 84,247 IFB Ser. 3218, Class AS, IO, 4.109s, 2036 388,634 32,907 IFB Ser. 3221, Class SI, IO, 4.109s, 2036 480,280 40,975 IFB Ser. 3153, Class UI, IO, 4.099s, 2036 1,350,582 139,416 IFB Ser. 3202, Class PI, IO, 4.069s, 2036 1,321,126 114,409 IFB Ser. 3355, Class MI, IO, 4.029s, 2037 318,677 25,577 IFB Ser. 3201, Class SG, IO, 4.029s, 2036 607,171 52,342 IFB Ser. 3203, Class SE, IO, 4.029s, 2036 547,254 46,268 IFB Ser. 3171, Class PS, IO, 4.014s, 2036 499,762 41,297 IFB Ser. 3152, Class SY, IO, 4.009s, 2036 604,093 56,052 IFB Ser. 3284, Class BI, IO, 3.979s, 2037 374,496 30,486 IFB Ser. 3260, Class SA, IO, 3.979s, 2037 373,207 26,700 IFB Ser. 3199, Class S, IO, 3.979s, 2036 299,232 25,461 IFB Ser. 3284, Class LI, IO, 3.969s, 2037 1,431,049 120,425 IFB Ser. 3281, Class AI, IO, 3.959s, 2037 1,368,050 116,715 IFB Ser. 3311, Class EI, IO, 3.939s, 2037 362,438 28,774 IFB Ser. 3311, Class IA, IO, 3.939s, 2037 565,848 49,338 IFB Ser. 3311, Class IB, IO, 3.939s, 2037 565,848 49,338 IFB Ser. 3311, Class IC, IO, 3.939s, 2037 565,848 49,338 IFB Ser. 3311, Class ID, IO, 3.939s, 2037 565,848 49,338 19 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Freddie Mac IFB Ser. 3311, Class IE, IO, 3.939s, 2037 $799,961 $69,751 IFB Ser. 3375, Class MS, IO, 3.929s, 2037 92,062 7,098 IFB Ser. 3240, Class GS, IO, 3.909s, 2036 676,405 55,996 IFB Ser. 3339, Class TI, IO, 3.669s, 2037 524,110 40,158 IFB Ser. 3284, Class CI, IO, 3.649s, 2037 1,047,050 78,601 IFB Ser. 3016, Class SQ, IO, 3.639s, 2035 535,932 31,368 IFB Ser. 3235, Class SA, IO, 3.479s, 2036 84,412 5,490 Ser. 246, PO, zero %, 2037 174,659 132,254 Ser. 3292, Class DO, PO, zero %, 2037 87,680 63,123 Ser. 3300, PO, zero %, 2037 175,452 134,426 Ser. 3255, Class CO, PO, zero %, 2036 83,164 60,749 Ser. 239, PO, zero %, 2036 993,091 740,427 Ser. 2587, Class CO, PO, zero %, 2032 145,766 115,191 FRB Ser. 3349, Class DO, zero %, 2037 129,637 123,385 FRB Ser. 3327, Class YF, zero %, 2037 213,376 211,816 FRB Ser. 3326, Class YF, zero %, 2037 112,714 114,697 FRB Ser. 3241, Class FH, zero %, 2036 131,824 120,857 FRB Ser. 3231, Class XB, zero %, 2036 102,574 102,186 FRB Ser. 3147, Class SF, zero %, 2036 211,869 198,908 FRB Ser. 3326, Class WF, zero %, 2035 135,491 121,093 FRB Ser. 3003, Class XF, zero %, 2035 279,182 254,144 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.096s, 2043 6,479,134 42,415 Ser. 05-C3, Class XC, IO, 0.081s, 2045 30,817,967 130,753 Ser. 07-C1, Class XC, IO, 0.075s, 2019 24,545,161 139,089 GMAC Commercial Mortgage Securities, Inc. Ser. 99-C3, Class F, 8.137s, 2036 131,000 134,011 Ser. 97-C1, Class X, IO, 1.356s, 2029 156,369 8,973 Ser. 05-C1, Class X1, IO, 0.187s, 2043 11,496,040 130,085 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 201,000 196,748 Ser. 06-C1, Class XC, IO, 0.08s, 2045 17,777,182 99,334 Government National Mortgage Association IFB Ser. 07-26, Class WS, 44.617s, 2037 365,291 573,221 IFB Ser. 07-38, Class AS, 31.91s, 2037 333,415 444,805 IFB Ser. 07-44, Class SP, 23.468s, 2036 187,487 230,064 IFB Ser. 07-35, Class DK, 19.882s, 2035 102,000 118,117 IFB Ser. 05-66, Class SP, 12.596s, 2035 171,058 170,972 IFB Ser. 05-7, Class JM, 11.261s, 2034 320,217 330,568 IFB Ser. 08-29, Class SA, IO, 5.298s, 2038 217,673 20,696 COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 06-62, Class SI, IO, 4.898s, 2036 $428,652 $36,568 IFB Ser. 07-1, Class SL, IO, 4.878s, 2037 197,105 17,431 IFB Ser. 07-1, Class SM, IO, 4.868s, 2037 197,105 17,377 IFB Ser. 04-59, Class SC, IO, 4.729s, 2034 240,671 24,267 IFB Ser. 07-49, Class NY, IO, 4.618s, 2035 1,573,413 137,909 IFB Ser. 07-26, Class SG, IO, 4.368s, 2037 629,943 53,493 IFB Ser. 07-9, Class BI, IO, 4.338s, 2037 1,290,815 98,209 IFB Ser. 07-26, Class SD, IO, 4.329s, 2037 641,072 49,622 IFB Ser. 07-31, Class CI, IO, 4.328s, 2037 306,333 22,150 IFB Ser. 07-25, Class SA, IO, 4.318s, 2037 451,176 32,537 IFB Ser. 07-25, Class SB, IO, 4.318s, 2037 880,509 66,458 IFB Ser. 07-22, Class S, IO, 4.318s, 2037 348,088 32,507 IFB Ser. 07-11, Class SA, IO, 4.318s, 2037 317,146 25,923 IFB Ser. 07-14, Class SB, IO, 4.318s, 2037 299,404 24,518 IFB Ser. 05-84, Class AS, IO, 4.318s, 2035 63,337 5,252 IFB Ser. 07-51, Class SJ, IO, 4.268s, 2037 379,923 33,784 IFB Ser. 07-58, Class PS, IO, 4.218s, 2037 204,969 16,331 IFB Ser. 07-59, Class PS, IO, 4.188s, 2037 294,750 22,797 IFB Ser. 07-59, Class SP, IO, 4.188s, 2037 439,693 34,762 IFB Ser. 07-48, Class SB, IO, 4.179s, 2037 494,415 32,894 IFB Ser. 07-68, Class PI, IO, 4.168s, 2037 391,427 31,084 IFB Ser. 06-38, Class SG, IO, 4.168s, 2033 1,319,444 90,403 IFB Ser. 07-53, Class SG, IO, 4.118s, 2037 230,746 15,379 IFB Ser. 07-17, Class AI, IO, 4.079s, 2037 1,329,912 105,471 IFB Ser. 08-3, Class SA, IO, 4.068s, 2038 768,786 47,681 IFB Ser. 07-79, Class SY, IO, 4.068s, 2037 1,230,459 75,530 IFB Ser. 07-64, Class AI, IO, 4.068s, 2037 1,305,710 88,139 20 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 07-53, Class ES, IO, 4.068s, 2037 $339,386 $18,981 IFB Ser. 08-2, Class SV, IO, 4.049s, 2038 239,524 17,346 IFB Ser. 08-4, Class SA, IO, 4.034s, 2038 1,508,344 92,378 IFB Ser. 07-9, Class AI, IO, 4.029s, 2037 539,855 40,162 IFB Ser. 07-9, Class DI, IO, 4.028s, 2037 655,538 44,793 IFB Ser. 07-57, Class QA, IO, 4.018s, 2037 782,606 47,023 IFB Ser. 07-58, Class SA, IO, 4.018s, 2037 333,948 20,871 IFB Ser. 07-58, Class SC, IO, 4.018s, 2037 618,168 32,954 IFB Ser. 07-61, Class SA, IO, 4.018s, 2037 416,552 27,327 IFB Ser. 07-53, Class SC, IO, 4.018s, 2037 375,227 21,237 IFB Ser. 07-53, Class SE, IO, 4.018s, 2037 1,299,978 83,500 IFB Ser. 07-27, Class S, IO, 4.018s, 2037 250,891 18,064 IFB Ser. 07-28, Class SG, IO, 4.018s, 2037 87,389 7,014 IFB Ser. 06-26, Class S, IO, 4.018s, 2036 121,328 9,580 IFB Ser. 06-28, Class GI, IO, 4.018s, 2035 535,474 38,046 IFB Ser. 07-58, Class SD, IO, 4.008s, 2037 583,645 30,680 IFB Ser. 07-59, Class SD, IO, 3.988s, 2037 735,733 44,862 IFB Ser. 07-36, IO, 3.988s, 2037 111,140 7,975 IFB Ser. 07-36, Class SG, IO, 3.988s, 2037 404,867 28,847 IFB Ser. 08-40, Class SA, IO, 3.929s, 2038 113,130 8,139 IFB Ser. 05-65, Class SI, IO, 3.868s, 2035 572,741 43,379 IFB Ser. 07-17, Class IC, IO, 3.779s, 2037 719,861 48,631 IFB Ser. 07-17, Class IB, IO, 3.768s, 2037 312,741 20,627 IFB Ser. 06-14, Class S, IO, 3.768s, 2036 468,632 32,132 IFB Ser. 06-11, Class ST, IO, 3.758s, 2036 292,362 19,670 IFB Ser. 07-25, Class KS, IO, 3.729s, 2037 92,646 7,080 IFB Ser. 07-21, Class S, IO, 3.729s, 2037 735,488 44,975 COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 07-27, Class SD, IO, 3.718s, 2037 $320,075 $18,509 IFB Ser. 07-19, Class SJ, IO, 3.718s, 2037 550,155 32,062 IFB Ser. 07-23, Class ST, IO, 3.718s, 2037 646,050 36,204 IFB Ser. 07-8, Class SA, IO, 3.718s, 2037 472,443 30,567 IFB Ser. 07-9, Class CI, IO, 3.718s, 2037 855,038 50,585 IFB Ser. 07-7, Class EI, IO, 3.718s, 2037 564,113 32,834 IFB Ser. 07-7, Class JI, IO, 3.718s, 2037 845,631 55,855 IFB Ser. 07-1, Class S, IO, 3.718s, 2037 714,842 41,795 IFB Ser. 07-3, Class SA, IO, 3.718s, 2037 682,856 39,794 IFB Ser. 07-31, Class AI, IO, 3.709s, 2037 363,824 33,443 IFB Ser. 07-43, Class SC, IO, 3.629s, 2037 430,836 25,265 IFB Ser. 05-3, Class SN, IO, 3.618s, 2035 50,829 3,215 IFB Ser. 04-41, Class SG, IO, 3.518s, 2034 51,856 2,110 FRB Ser. 07-49, Class UF, zero %, 2037 60,155 57,682 FRB Ser. 07-33, Class TB, zero %, 2037 152,351 135,843 FRB Ser. 07-35, Class UF, zero %, 2037 94,804 96,403 FRB Ser. 07-6, Class TD, zero %, 2037 146,816 131,378 Government National Mortgage Association 144A IFB Ser. 06-GG8, Class X, IO, 0.855s, 2039 (F) 3,389,824 106,567 Greenpoint Mortgage Funding Trust Ser. 05-AR1, Class X1, IO, 4.041s, 2045 751,666 20,671 Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class XC, IO, 0.083s, 2037 (F) 24,787,159 86,860 Greenwich Capital Commercial Funding Corp. 144A Ser. 07-GG9, Class X, IO, 0.511s, 2039 4,298,880 77,917 Ser. 05-GG3, Class XC, IO, 0.175s, 2042 20,486,253 278,485 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.799s, 2045 300,000 291,129 Ser. 06-GG6, Class A2, 5.506s, 2038 (F) 380,000 379,241 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 (F) 173,000 171,860 Ser. 04-C1, Class X1, IO, 0.683s, 2028 (F) 4,602,706 36,371 21 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.253s, 2040 $1,802,453 $35,614 Ser. 05-GG4, Class XC, IO, 0.219s, 2039 (F) 14,204,309 221,913 Ser. 06-GG6, Class XC, IO, 0.061s, 2038 (F) 14,754,689 39,869 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 (F) 38,367 38,116 Ser. 05-RP3, Class 1A3, 8s, 2035 (F) 123,349 120,042 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 (F) 99,073 100,173 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 (F) 118,583 115,415 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 (F) 131,224 132,683 IFB Ser. 04-4, Class 1AS, IO, 3.706s, 2034 6,225,403 387,922 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.835s, 2035 (F) 240,498 232,309 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (Cayman Islands) 49,480 4,948 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.135s, 2037 1,000,950 825,784 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 2.593s, 2037 (F) 625,533 539,354 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 6.248s, 2037 35,065 27,702 FRB Ser. 07-AR9, Class 2A1, 6.077s, 2037 34,820 27,508 FRB Ser. 07-AR11, Class 1A1, 5.65s, 2037 (F) 441,563 296,085 FRB Ser. 05-AR31, Class 3A1, 5.643s, 2036 (F) 1,207,975 906,175 FRB Ser. 05-AR5, Class 4A1, 5.456s, 2035 29,477 25,067 JPMorgan Alternative Loan Trust FRB Ser. 06-A3, Class 2A1, 6.069s, 2036 13,851 10,667 FRB Ser. 06-A1, Class 5A1, 5.894s, 2036 24,515 19,612 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 (F) 123,000 125,225 FRB Ser. 07-LD12, Class AM, 6.261s, 2051 724,000 670,829 FRB Ser. 07-LD12, Class A3, 6.189s, 2051 3,461,000 3,356,616 FRB Ser. 07-LD11, Class A3, 6.007s, 2049 (F) 375,000 361,702 Ser. 07-CB20, Class A3, 5.863s, 2051 751,000 721,666 Ser. 06-CB15, Class A4, 5.814s, 2043 575,000 558,373 Ser. 07-CB20, Class A4, 5.794s, 2051 491,000 469,440 Ser. 06-CB14, Class A4, 5.481s, 2044 636,000 612,748 Ser. 05-LDP2, Class AM, 4.78s, 2042 250,000 228,547 COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP8, Class X, IO, 0.762s, 2045 $4,497,373 $138,969 Ser. 06-CB17, Class X, IO, 0.701s, 2043 5,048,657 156,205 Ser. 06-LDP9, Class X, IO, 0.641s, 2047 1,272,430 30,717 Ser. 07-LDPX, Class X, IO, 0.526s, 2049 7,194,045 125,334 Ser. 06-CB16, Class X1, IO, 0.086s, 2045 5,127,017 66,651 Ser. 06-LDP7, Class X, IO, 0.02s, 2045 29,752,712 23,244 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 152,000 151,450 Ser. 03-ML1A, Class X1, IO, 0.78s, 2039 (F) 5,358,602 188,802 Ser. 05-LDP1, Class X1, IO, 0.156s, 2046 7,258,093 57,266 Ser. 05-LDP2, Class X1, IO, 0.155s, 2042 20,312,854 302,255 Ser. 05-CB12, Class X1, IO, 0.131s, 2037 7,329,530 62,448 Ser. 05-LDP3, Class X1, IO, 0.095s, 2042 10,928,129 74,311 Ser. 06-CB14, Class X1, IO, 0.08s, 2044 7,629,850 28,002 Ser. 06-LDP6, Class X1, IO, 0.079s, 2043 4,752,996 21,341 Ser. 05-LDP5, Class X1, IO, 0.068s, 2044 46,610,094 183,891 Ser. 07-CB20, Class X1, IO, 0.067s, 2051 11,147,375 127,192 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 (F) 90,000 84,501 Ser. 99-C1, Class G, 6.41s, 2031 97,000 70,304 Ser. 98-C4, Class G, 5.6s, 2035 84,000 77,182 Ser. 98-C4, Class H, 5.6s, 2035 143,000 140,578 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2012 1,078,000 1,068,733 Ser. 04-C7, Class A6, 4.786s, 2029 242,000 229,374 Ser. 07-C2, Class XW, IO, 0.73s, 2040 1,560,533 47,641 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.914s, 2038 3,557,055 129,650 Ser. 03-C5, Class XCL, IO, 0.787s, 2037 2,555,032 43,398 Ser. 05-C2, Class XCL, IO, 0.184s, 2040 30,100,827 263,500 22 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value LB-UBS Commercial Mortgage Trust 144A Ser. 05-C3, Class XCL, IO, 0.183s, 2040 $7,550,050 $128,826 Ser. 05-C5, Class XCL, IO, 0.139s, 2020 9,349,123 104,897 Ser. 05-C7, Class XCL, IO, 0.12s, 2040 16,857,552 117,993 Ser. 06-C1, Class XCL, IO, 0.106s, 2041 13,942,803 123,731 Ser. 06-C7, Class XCL, IO, 0.094s, 2038 5,783,456 81,755 Ser. 07-C2, Class XCL, IO, 0.09s, 2040 13,412,395 141,581 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 3.421s, 2017 137,000 124,122 FRB Ser. 05-LLFA, Class J, 3.271s, 2018 57,000 49,020 Lehman Mortgage Trust IFB Ser. 06-7, Class 1A9, 26.025s, 2036 142,739 166,215 IFB Ser. 07-5, Class 4A3, 25.185s, 2037 262,479 295,544 IFB Ser. 07-5, Class 8A2, IO, 5.238s, 2036 821,399 68,823 Ser. 07-1, Class 3A2, IO, 4.768s, 2037 698,664 69,409 IFB Ser. 07-4, Class 3A2, IO, 4.718s, 2037 400,033 33,133 IFB Ser. 06-5, Class 2A2, IO, 4.668s, 2036 930,623 73,068 IFB Ser. 07-4, Class 2A2, IO, 4.188s, 2037 1,641,447 135,414 IFB Ser. 06-7, Class 2A5, IO, 4.183s, 2036 1,579,971 122,292 IFB Ser. 07-1, Class 2A3, IO, 4.148s, 2037 1,194,671 103,422 Ser. 06-9, Class 2A3, IO, 4.138s, 2036 1,394,244 119,614 IFB Ser. 06-9, Class 2A2, IO, 4.138s, 2037 1,016,705 85,094 IFB Ser. 06-7, Class 2A4, IO, 4.068s, 2036 1,697,590 116,057 IFB Ser. 07-5, Class 10A2, IO, 3.858s, 2037 812,439 50,844 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 656,484 614,075 MASTR Adjustable Rate Mortgages Trust Ser. 04-7, Class 2A1, 6.442s, 2034 19,061 14,773 FRB Ser. 04-13, Class 3A6, 3.788s, 2034 461,000 434,907 Ser. 04-03, Class 4AX, IO, 1.417s, 2034 274,200 1,577 Ser. 05-2, Class 7AX, IO, 0.168s, 2035 711,053 1,333 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 21,817 16,362 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 94,850 101,420 Ser. 05-1, Class 1A4, 7 1/2s, 2034 167,285 178,275 COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 3.103s, 2027 $452,430 $389,070 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.099s, 2049 10,659,796 127,701 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 2.971s, 2022 99,963 84,968 Ser. 06-1, Class X1A, IO, 1.565s, 2022 1,238,910 7,356 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 7.081s, 2030 82,000 84,394 FRB Ser. 05-A9, Class 3A1, 5.274s, 2035 717,569 701,903 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.023s, 2050 206,000 200,109 FRB Ser. 07-C1, Class A4, 6.023s, 2050 230,000 220,266 Ser. 05-MCP1, Class XC, IO, 0.127s, 2043 9,268,797 107,875 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.251s, 2039 1,101,606 20,819 Ser. 05-LC1, Class X, IO, 0.229s, 2044 4,952,258 33,723 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 6.156s, 2049 563,000 543,364 FRB Ser. 07-8, Class A2, 6.119s, 2049 365,000 358,807 Ser. 07-9, Class A4, 5.748s, 2049 1,120,000 1,055,110 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 07-7, Class X, IO, 0.137s, 2050 25,156,675 74,337 Ser. 06-3, Class XC, IO, 0.11s, 2046 6,807,370 92,580 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C2, Class X, IO, 6.004s, 2040 313,964 73,665 Ser. 05-C3, Class X, IO, 5.555s, 2044 386,329 89,455 Ser. 06-C4, Class X, IO, 5.454s, 2016 1,109,259 291,996 Morgan Stanley Capital 144A Ser. 05-RR6, Class X, IO, 1.693s, 2043 1,344,488 53,080 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.458s, 2043 162,000 166,346 FRB Ser. 06-IQ11, Class A4, 5.944s, 2042 575,000 561,405 FRB Ser. 07-IQ14, Class AM, 5.877s, 2049 228,000 204,902 Ser. 05-HQ6, Class A4A, 4.989s, 2042 553,000 527,626 Ser. 04-HQ4, Class A7, 4.97s, 2040 (F) 286,000 270,489 Morgan Stanley Capital I 144A Ser. 98-HF1, Class F, 7.18s, 2030 6,064 6,073 23 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Morgan Stanley Capital I 144A Ser. 04-RR, Class F5, 6s, 2039 $220,000 $145,200 Ser. 04-RR, Class F6, 6s, 2039 230,000 140,300 Ser. 07-HQ13, Class X1, IO, 0.823s, 2044 7,656,768 239,044 Ser. 05-HQ5, Class X1, IO, 0.168s, 2042 3,007,285 18,104 Ser. 05-HQ6, Class X1, IO, 0.116s, 2042 11,900,470 103,373 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 5.275s, 2035 586,089 430,482 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.198s, 2030 124,000 127,471 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 7.543s, 2035 49,107 44,707 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 47,967 54,232 Permanent Financing PLC 144A FRB Ser. 9A, Class 3A, 2.796s, 2033 (United Kingdom) 420,000 409,500 Permanent Master Issuer PLC FRB Ser. 07-1, Class 4A, 2.793s, 2033 (United Kingdom) 511,000 491,838 PNC Mortgage Acceptance Corp. 144A Ser. 99-CM1, Class B3, 7.1s, 2032 (F) 490,000 484,026 Ser. 00-C1, Class J, 6 5/8s, 2010 146,000 105,161 Ser. 00-C2, Class J, 6.22s, 2033 (F) 127,000 115,995 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 399,976 357,979 IFB Ser. 07-A3, Class 2A2, IO, 4.208s, 2037 1,697,617 143,052 Residential Funding Mortgage Securities I Ser. 04-S5, Class 2A1, 4 1/2s, 2019 630,089 573,305 Saco I Trust FRB Ser. 05-10, Class 1A1, 2.743s, 2033 (F) 166,756 75,053 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 0.794s, 2036 2,905,999 119,732 STRIPS 144A Ser. 03-1A, Class L, 5s, 2018 (Cayman Islands) 100,000 84,500 Ser. 03-1A, Class M, 5s, 2018 (Cayman Islands) 62,000 47,120 Ser. 04-1A, Class L, 5s, 2018 (Cayman Islands) 41,000 31,570 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 1,238,566 1,056,992 Ser. 04-8, Class 1A3, 6.199s, 2034 5,532 4,752 FRB Ser. 05-18, Class 6A1, 5.247s, 2035 (F) 284,797 253,622 Ser. 05-9, Class AX, IO, 1.6s, 2035 2,622,192 57,688 COLLATERALIZED MORTGAGE OBLIGATIONS (27.1%)* continued Principal amount Value Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 2.833s, 2034 $88,060 $80,355 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 3.768s, 2037 6,611,113 407,693 Ser. 07-4, Class 1A4, IO, 1s, 2037 7,116,550 191,666 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 3.399s, 2037 1,423,346 64,125 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 6.1s, 2051 442,000 429,151 Ser. 07-C30, Class A3, 5.246s, 2043 719,000 702,049 Ser. 04-C15, Class A4, 4.803s, 2041 426,000 402,814 Ser. 06-C28, Class XC, IO, 0.564s, 2048 2,215,977 45,162 Ser. 06-C29, IO, 0.529s, 2048 10,616,059 222,831 Ser. 07-C34, IO, 0.52s, 2046 2,943,282 63,575 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 5.771s, 2018 100,000 80,000 Ser. 03-C3, Class IOI, IO, 0.487s, 2035 2,158,645 58,071 Ser. 07-C31, IO, 0.435s, 2047 12,147,770 188,898 Ser. 06-C27, Class XC, IO, 0.084s, 2045 5,852,641 60,282 Ser. 06-C23, Class XC, IO, 0.071s, 2045 8,366,430 45,764 Ser. 06-C26, Class XC, IO, 0.053s, 2045 3,290,422 9,114 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 30,000 19,790 Ser. 06-SL1, Class X, IO, 0.937s, 2043 887,460 33,227 Ser. 07-SL2, Class X, IO, 0 7/8s, 2049 1,998,864 68,101 WAMU Mortgage Pass-Through Certificates FRB Ser. 04-AR1, Class A, 4.229s, 2034 39,908 36,716 Washington Mutual Mortgage Pass-Through Certificates Ser. 07-2, Class CX, IO, 7s, 2037 112,201 22,081 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 7.189s, 2031 (Cayman Islands) 186,000 171,186 Wells Fargo Mortgage Backed Securities Trust Ser. 06-AR10, Class 3A1, 5.005s, 2036 (F) 336,724 323,218 Ser. 05-AR2, Class 2A1, 4.541s, 2035 177,143 168,357 Ser. 05-AR9, Class 1A2, 4.367s, 2035 143,668 104,878 Ser. 04-R, Class 2A1, 4.365s, 2034 (F) 173,988 167,546 Ser. 05-AR12, Class 2A5, 4.321s, 2035 (F) 2,483,000 2,276,301 Ser. 05-AR10, Class 2A18, IO, 0.61s, 2035 6,075,000 26,152 Total collateralized mortgage obligations (cost $100,654,306) $103,305,725 24 Putnam VT The George Putnam Fund of Boston CORPORATE BONDS AND NOTES (13.2%)* Principal amount Value Basic Materials (0.5%) ArcelorMittal 144A notes 6 1/8s, 2018 (Luxembourg) $175,000 $171,020 Domtar Corp. company guaranty Ser. *, 7 7/8s, 2011 (Canada) 40,000 40,200 Dow Chemical Co. (The) Pass Through Trust 144A company guaranty 4.027s, 2009 200,000 201,190 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 300,000 317,250 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes FRN 5.883s, 2015 15,000 15,004 Georgia-Pacific Corp. debs. 9 1/2s, 2011 72,000 73,170 Georgia-Pacific Corp. notes 8 1/8s, 2011 85,000 83,938 International Paper Co. bonds 7.95s, 2018 95,000 94,471 International Paper Co. bonds 7.4s, 2014 35,000 35,012 Lubrizol Corp. (The) sr. notes 5 1/2s, 2014 60,000 57,292 Monsanto Co. company guaranty sr. unsec. notes 5 7/8s, 2038 65,000 62,565 Monsanto Co. sr. unsec. unsub. notes 5 1/8s, 2018 45,000 44,132 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 140,000 149,100 Nucor Corp. notes 5.85s, 2018 125,000 125,921 Packaging Corp. of America unsec. unsub. notes 5 3/4s, 2013 40,000 39,081 PPG Industries, Inc. sr. unsec. unsub. notes 6.65s, 2018 20,000 20,325 Sealed Air Corp. 144A notes 5 5/8s, 2013 25,000 24,154 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 140,000 134,050 Steel Dynamics, Inc. 144A sr. notes 7 3/8s, 2012 90,000 90,000 United States Steel Corp. sr. unsec. unsub. notes 7s, 2018 25,000 24,945 Westvaco Corp. unsec. notes 7 1/2s, 2027 22,000 21,892 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 95,000 89,594 1,914,306 Capital Goods (0.5%) Caterpillar Financial Services Corp. sr. unsec. 4.85s, 2012 105,000 104,689 Caterpillar Financial Services Corp. sr. unsec. notes Ser. MTN, 5.85s, 2017 205,000 209,955 Caterpillar Financial Services Corp. sr. unsec. notes Ser. MTN, 5.45s, 2018 125,000 123,921 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6.55s, 2037 (Luxembourg) 65,000 65,560 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 75,000 75,907 Eaton Corp. notes 5.6s, 2018 160,000 158,431 CORPORATE BONDS AND NOTES (13.2%)* continued Principal amount Value John Deere Capital Corp. sr. unsec. notes Ser. MTN, 5.35s, 2018 $45,000 $44,223 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 80,000 74,800 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 65,000 59,963 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 120,000 134,924 Pitney Bowes, Inc. sr. unsec. notes 5.6s, 2018 15,000 14,745 Rexam PLC 144A bond 6 3/4s, 2013 (United Kingdom) 580,000 577,813 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 230,000 230,135 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 170,000 169,054 2,044,120 Communication Services (1.2%) American Tower Corp. 144A sr. notes 7s, 2017 160,000 158,400 Ameritech Capital Funding company guaranty 6 1/4s, 2009 65,000 66,686 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 159,000 188,666 AT&T Wireless Services, Inc. sr. notes 7 7/8s, 2011 355,000 377,953 AT&T, Inc. sr. unsec. unsub. notes 6 .3s, 2038 475,000 449,006 AT&T, Inc. sr. unsec. unsub. notes 4.95s, 2013 145,000 144,474 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 15,000 14,535 AT&T, Inc. sr. unsec. unsub. notes 5.6s, 2018 15,000 14,654 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 170,000 187,784 British Telecommunications PLC sr. unsec. notes 5.15s, 2013 (United Kingdom) 240,000 234,636 CenturyTel, Inc. sr. unsec. notes 5 1/2s, 2013 10,000 9,427 Embarq Corp. sr. unsec. unsub. notes 6.738s, 2013 50,000 48,244 France Telecom notes 8 1/2s, 2031 (France) 50,000 60,522 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 85,000 71,825 Nextel Communications, Inc. sr. notes Ser. F, 5.95s, 2014 350,000 280,875 Qwest Corp. sr. notes FRN 6.026s, 2013 15,000 14,325 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 245,000 245,284 Southwestern Bell Telephone debs. 7s, 2027 180,000 180,168 25 Putnam VT The George Putnam Fund of Boston CORPORATE BONDS AND NOTES (13.2%)* continued Principal amount Value Communication Services continued Telecom Italia Capital SA company guaranty 7.2s, 2036 (Luxembourg) $45,000 $43,518 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Luxembourg) 135,000 123,546 Telecom Italia Capital SA company guaranty 5 1/4s, 2013 (Luxembourg) 55,000 51,956 Telecom Italia Capital SA company guaranty 4s, 2010 (Luxembourg) 15,000 14,816 Telecom Italia Capital SA company guaranty sr. unsec. notes FRN 3.344s, 2011 (Luxembourg) 60,000 57,176 Telefonica Emisones SAU company guaranty 7.045s, 2036 (Spain) 175,000 185,370 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 55,000 54,974 Telefonica Europe BV company guaranty 8 1/4s, 2030 (Netherlands) 30,000 34,439 Telus Corp. notes 8s, 2011 (Canada) 140,000 150,313 Verizon Communications, Inc. sr. unsec. notes 6.4s, 2038 10,000 9,338 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 435,000 423,709 Verizon New Jersey, Inc. debs. 8s, 2022 110,000 119,844 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 135,000 151,610 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 50,000 48,629 Vodafone Group PLC unsec. notes 6.15s, 2037 (United Kingdom) 200,000 186,598 4,403,300 Conglomerates (0.2%) General Electric Co. sr. unsec. notes 5 1/4s, 2017 95,000 91,327 Honeywell International, Inc. sr. unsec. notes 5.3s, 2018 60,000 59,058 Parker Hannifin Corp. sr. unsec. unsub. notes 6 1/4s, 2038 125,000 126,517 Parker Hannifin Corp. sr. unsec. unsub. notes 5 1/2s, 2018 60,000 60,189 Siemens Financieringsmaatschappij 144A notes 5 3/4s, 2016 (Netherlands) 100,000 100,134 Textron, Inc. sr. unsec. 5.6s, 2017 195,000 194,752 631,977 Consumer Cyclicals (0.5%) D.R. Horton, Inc. sr. notes 7 7/8s, 2011 80,000 76,800 D.R. Horton, Inc. sr. notes 5 7/8s, 2013 90,000 76,500 DaimlerChrysler NA Holding Corp. company guaranty 6 1/2s, 2013 155,000 160,731 DaimlerChrysler NA Holding Corp. company guaranty unsec. notes 7.2s, 2009 125,000 128,570 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 235,000 239,640 CORPORATE BONDS AND NOTES (13.2%)* continued Principal amount Value Consumer Cyclicals continued Federated Department Stores, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 $5,000 $4,933 Ford Motor Credit Co., LLC notes 6 3/8s, 2008 135,000 132,680 Hanson PLC company guaranty 6 1/8s, 2016 (United Kingdom) 20,000 19,844 JC Penney Co., Inc. debs. 7.65s, 2016 10,000 10,011 JC Penney Co., Inc. notes 6 7/8s, 2015 130,000 125,277 Marriott International, Inc. notes 6 3/8s, 2017 125,000 118,113 Marriott International, Inc. sr. unsec. Ser. J, 5 5/8s, 2013 20,000 18,809 Mattel, Inc. sr. unsec. notes 5 5/8s, 2013 40,000 39,198 Mohawk Industries, Inc. sr. unsec. notes 6 1/8s, 2016 30,000 28,680 Omnicom Group, Inc. sr. notes 5.9s, 2016 90,000 87,938 Starwood Hotels & Resorts Worldwide, Inc. company guaranty 7 7/8s, 2012 85,000 86,492 Starwood Hotels & Resorts Worldwide, Inc. sr. unsec. notes 6 1/4s, 2013 195,000 188,286 Target Corp. bonds 6 1/2s, 2037 230,000 221,254 VF Corp. sr. unsec. 5.95s, 2017 95,000 93,388 Vulcan Materials Co. sr. unsec. unsub. notes 5.6s, 2012 110,000 109,222 1,966,366 Consumer Staples (1.4%) Cadbury Schweppes US Finance LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2013 30,000 28,710 Campbell Soup Co. debs. 8 7/8s, 2021 110,000 143,472 ConAgra Foods, Inc. unsec. notes 7 7/8s, 2010 350,000 369,979 Cox Communications, Inc. notes 7 1/8s, 2012 145,000 151,345 Cox Communications, Inc. 144A notes 5 7/8s, 2016 135,000 131,884 Cox Enterprises, Inc. 144A notes 7 7/8s, 2010 125,000 131,763 CVS Caremark, Corp. sr. unsec. FRN 6.302s, 2037 235,000 201,513 CVS Caremark, Corp. 144A pass-through certificates 6.117s, 2013 249,495 247,309 Delhaize Group sr. unsub. notes 6 1/2s, 2017 (Belgium) 75,000 75,654 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 10,000 9,870 Diageo Capital PLC company guaranty 5.2s, 2013 (United Kingdom) 5,000 5,006 Diageo PLC company guaranty 8s, 2022 230,000 262,092 Estee Lauder Cos., Inc. (The) sr. unsec. notes 6s, 2037 140,000 130,402 26 Putnam VT The George Putnam Fund of Boston CORPORATE BONDS AND NOTES (13.2%)* continued Principal amount Value Consumer Staples continued Estee Lauder Cos., Inc. (The) sr. unsec. notes 5.55s, 2017 $35,000 $34,208 Kellogg Co. sr. unsub. 5 1/8s, 2012 20,000 20,224 Kraft Foods, Inc. notes 6 1/8s, 2018 110,000 106,363 Kroger Co. company guaranty 6 3/4s, 2012 60,000 63,185 Kroger Co. company guaranty 6.4s, 2017 110,000 112,195 McDonalds Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 73,916 McDonalds Corp. sr. unsec. bond 6.3s, 2037 115,000 114,377 McDonalds Corp. sr. unsec. bond 5.8s, 2017 60,000 60,938 Newell Rubbermaid, Inc. sr. unsec. notes 5 1/2s, 2013 20,000 19,676 News America Holdings, Inc. company guaranty 7 3/4s, 2024 135,000 145,868 News America Holdings, Inc. debs. 7 3/4s, 2045 340,000 362,802 R. R. Donnelley & Sons Co. sr. unsec. notes 5 5/8s, 2012 20,000 19,588 Reynolds American, Inc. company guaranty 7 1/4s, 2013 85,000 87,867 Sara Lee Corp. sr. unsec. unsub. notes 6 1/4s, 2011 110,000 112,619 TCI Communications, Inc. company guaranty 7 7/8s, 2026 355,000 385,371 TCI Communications, Inc. debs. 9.8s, 2012 95,000 107,086 TCI Communications, Inc. debs. 7 7/8s, 2013 265,000 284,427 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 120,000 111,228 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 360,000 356,997 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 100,000 100,492 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 20,000 21,552 Time Warner, Inc. debs. 9.15s, 2023 85,000 97,519 Time Warner, Inc. debs. 9 1/8s, 2013 300,000 329,425 Viacom, Inc. sr. notes 5 3/4s, 2011 85,000 85,198 Yum! Brands, Inc. sr. unsec. unsub. 6 1/4s, 2018 105,000 102,385 5,204,505 Energy (0.6%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 88,000 88,100 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 140,000 140,350 ConocoPhillips comp 5.9s, 2038 15,000 14,733 CORPORATE BONDS AND NOTES (13.2%)* continued Principal amount Value Energy continued ConocoPhillips company guaranty unsec. sr. notes 5.2s, 2018 $10,000 $9,832 El Paso Natural Gas Co. sr. unsec. notes 5.95s, 2017 15,000 14,474 Enterprise Products Operating LP company guaranty FRB 8 3/8s, 2066 240,000 239,931 Enterprise Products Operating LP company guaranty FRB 7.034s, 2068 25,000 21,857 Enterprise Products Operating, LLC company guaranty sr. notes 6 1/2s, 2019 15,000 15,080 EOG Resources, Inc. sr. unsec. notes 5 7/8s, 2017 85,000 85,574 Forest Oil Corp. sr. notes 8s, 2011 80,000 82,400 Hess Corp. bonds 7 7/8s, 2029 165,000 189,240 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 30,000 31,096 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 90,000 82,800 Nexen, Inc. unsec. unsub. notes 6.4s, 2037 (Canada) 75,000 71,013 Peabody Energy Corp. sr. notes 5 7/8s, 2016 110,000 103,400 Petro-Canada sr. unsec. unsub. notes 6.05s, 2018 (Canada) 90,000 88,694 Premcor Refining Group, Inc. sr. notes 7 1/2s, 2015 215,000 221,811 Suncor Energy, Inc. sr. unsec. notes 6.1s, 2018 (Canada) (S) 140,000 140,424 Sunoco, Inc. notes 4 7/8s, 2014 75,000 70,808 Tesoro Corp. company guaranty 6 1/2s, 2017 135,000 121,163 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 30,000 30,036 Weatherford International, Inc. company guaranty sr.unsec. unsub. bonds 6.35s, 2017 35,000 35,451 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 115,000 112,525 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 65,000 62,888 XTO Energy, Inc. sr. unsec. notes 6 3/8s, 2038 100,000 96,965 XTO Energy, Inc. sr. unsec. notes 5 1/2s, 2018 50,000 47,747 2,218,392 Financial (5.0%) AGFC Capital Trust I company guaranty 6s, 2067 100,000 80,692 Allstate Life Global Funding Trusts notes Ser. MTN, 5 3/8s, 2013 250,000 249,020 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 315,000 311,609 27 Putnam VT The George Putnam Fund of Boston CORPORATE BONDS AND NOTES (13.2%)* continued Principal amount Value Financial continued American Express Co. sr. unsec. notes 6.15s, 2017 $175,000 $170,930 American International Group, Inc. jr. sub. bond 6 1/4s, 2037 280,000 220,545 Ameriprise Financial, Inc. jr. sub. FRN 7.518s, 2066 235,000 198,174 Amvescap PLC company guaranty 5 5/8s, 2012 70,000 67,218 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes Ser. G, 4.95s, 2012 75,000 74,782 BankAmerica Capital III bank guaranty jr. unsec. FRN Ser. *, 3.283s, 2027 295,000 233,087 Barclays Bank PLC 144A sub. bonds FRB 7.7s, 2049 (United Kingdom) 155,000 156,304 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 220,000 228,750 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 205,000 203,136 Block Financial Corp. notes 5 1/8s, 2014 25,000 22,962 Bosphorus Financial Services, Ltd. 144A sec. sr. notes FRN 4.476s, 2012 (Cayman Islands) 374,063 360,826 Capital One Capital III company guaranty 7.686s, 2036 165,000 132,024 Capital One Financial Corp. sr. unsec. unsub. notes FRN Ser. MTN, 2.976s, 2009 30,000 28,002 Chubb Corp. (The) sr. notes 6 1/2s, 2038 100,000 95,559 Chubb Corp. (The) sr. notes 5 3/4s, 2018 50,000 48,461 CIT Group, Inc. jr. sub. FRN 6.1s, 2067 445,000 219,719 CIT Group, Inc. sr. notes 5.4s, 2013 20,000 15,206 CIT Group, Inc. sr. notes 5s, 2015 15,000 10,372 CIT Group, Inc. sr. notes 5s, 2014 160,000 114,893 Citigroup, Inc. sr. unsec. bonds 6 7/8s, 2038 87,000 84,258 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 400,000 382,787 Citigroup, Inc. sub. notes 5s, 2014 162,000 150,039 CNA Financial Corp. unsec. notes 6 1/2s, 2016 135,000 130,123 CNA Financial Corp. unsec. notes 6s, 2011 100,000 100,437 Credit Suisse Guernsey Ltd. jr. sub. FRN 5.86s, 2049 (Guernsey) 184,000 153,391 Deutsche Bank AG/London notes 4 7/8s, 2013 (Germany) 315,000 309,868 Deutsche Bank Capital Funding Trust VII 144A FRB 5.628s, 2049 160,000 134,815 Developers Diversified Realty Corp. unsec. notes 5 3/8s, 2012 (R) 50,000 46,907 Dresdner Funding Trust I 144A bonds 8.151s, 2031 190,000 158,549 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 60,000 57,134 Equity One, Inc. notes 5 3/8s, 2015 (R) 90,000 79,565 Erac USA Finance Co. 144A company guaranty 6 3/8s, 2017 145,000 129,572 CORPORATE BONDS AND NOTES (13.2%)* continued Principal amount Value Financial continued Fleet Capital Trust V bank guaranty FRN 3.764s, 2028 $425,000 $349,355 Fund American Cos., Inc. notes 5 7/8s, 2013 185,000 179,553 GATX Financial Corp. notes 5.8s, 2016 80,000 76,744 General Electric Capital Corp. sr. unsec. 5 5/8s, 2017 465,000 454,737 General Electric Capital Corp. sr. unsec. notes 5 7/8s, 2038 495,000 448,603 General Electric Capital Corp. sub. notes FRN 6 3/8s, 2067 180,000 170,246 Genworth Financial, Inc. sr. unsec. Ser. MTN, 6.515s, 2018 25,000 23,464 Genworth Life Institutional Funding Trust notes Ser. MTN, 5 7/8s, 2013 165,000 164,542 GMAC, LLC sr. unsec. unsub. notes 7s, 2012 115,000 80,331 GMAC, LLC sr. unsec. unsub. notes FRN 3.926s, 2009 385,000 362,004 Goldman Sachs Group, Inc. (The) sr. notes 5.45s, 2012 160,000 160,967 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 380,000 351,791 Hartford Financial Services Group, Inc. (The) jr. sub. debs. FRB 8 1/8s, 2068 335,000 327,924 Hartford Financial Services Group, Inc. (The) sr. unsec. 5 1/2s, 2016 65,000 62,012 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 155,000 133,393 Health Care REIT, Inc. sr. notes 6s, 2013 (R) 55,000 51,312 Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 (R) 135,000 116,592 Hospitality Properties Trust notes 6 3/4s, 2013 (R) 105,000 99,741 HRPT Properties Trust bonds 5 3/4s, 2014 (R) 55,000 51,170 HRPT Properties Trust notes 6 1/4s, 2016 (R) 80,000 73,435 HSBC Finance Capital Trust IX FRN 5.911s, 2035 500,000 400,825 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 385,000 350,960 ILFC E-Capital Trust II 144A FRB 6 1/4s, 2065 340,000 279,764 International Lease Finance Corp. sr. unsec. 6 3/8s, 2013 25,000 23,063 International Lease Finance Corp. sr. unsec. Ser. MTN, 6 5/8s, 2013 10,000 9,233 iStar Financial, Inc. sr. unsec. notes Ser. B, 4 7/8s, 2009 (R) 30,000 28,800 JPMorgan Chase & Co. notes 6.4s, 2038 40,000 37,101 JPMorgan Chase & Co. sr. notes 6s, 2018 (S) 345,000 336,079 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 72,000 66,413 28 Putnam VT The George Putnam Fund of Boston CORPORATE BONDS AND NOTES (13.2%)* continued Principal amount Value Financial continued JPMorgan Chase Capital XXV bonds 6.8s, 2037 $280,000 $251,324 KeyCorp MTN sr. unsec. notes 6 1/2s, 2013 50,000 44,643 Lehman Brothers Holdings, Inc. sr. unsec. notes Ser. MTN, 5s, 2011 725,000 702,992 Lehman Brothers Holdings, Inc. sub. notes 7 1/2s, 2038 170,000 157,293 Lehman Brothers Holdings, Inc. sub. notes 6 3/4s, 2017 420,000 394,559 Lehman Brothers Holdings, Inc. sub. notes 5 3/4s, 2017 280,000 247,091 Liberty Mutual Group 144A company guaranty FRB 10 3/4s, 2058 170,000 165,818 Liberty Mutual Insurance 144A notes 7.697s, 2097 300,000 254,540 Lincoln National Corp. jr. unsec. sub. deb. FRB 7s, 2066 103,000 93,819 Lincoln National Corp. sr. unsec. notes 6.3s, 2037 60,000 56,430 Loews Corp. notes 5 1/4s, 2016 70,000 67,715 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 210,000 215,286 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 125,000 121,354 Merrill Lynch & Co., Inc. notes 5.45s, 2013 245,000 229,932 Merrill Lynch & Co., Inc. notes Ser. MTN, 6.15s, 2013 45,000 43,614 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 3.12s, 2011 110,000 100,346 Merrill Lynch & Co., Inc. sub. 7 3/4s, 2038 495,000 464,050 MetLife Capital Trust IV jr. sub. debs. 7 7/8s, 2067 500,000 489,994 Monumental Global Funding, Ltd. 144A notes 5 1/2s, 2013 (Cayman Islands) 180,000 180,089 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 50,000 49,443 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 (R) 90,000 91,142 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) 140,000 137,059 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 60,116 Nuveen Investments, Inc. sr. notes 5 1/2s, 2015 70,000 50,050 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 165,000 172,415 Pacific Life Global Funding 144A notes 5.15s, 2013 195,000 193,035 ProLogis Trust sec. notes 6 5/8s, 2018 65,000 62,913 ProLogis Trust sr. notes 5 3/4s, 2016 (R) 50,000 47,090 Protective Life Secured Trusts sr. sec. notes 5.45s, 2012 105,000 104,211 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 15,000 14,848 CORPORATE BONDS AND NOTES (13.2%)* continued Principal amount Value Financial continued Prudential Financial, Inc. notes Ser. MTN, 6s, 2017 $110,000 $106,686 Prudential Holdings LLC 144A bonds 8.695s, 2023 210,000 244,232 Regency Centers LP sr. unsec. 5 7/8s, 2017 85,000 78,671 Rouse Co LP/TRC Co-Issuer Inc. 144A sr. notes 6 3/4s, 2013 (R) 95,000 85,598 Rouse Co. (The) notes 7.2s, 2012 (R) 85,000 78,093 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 100,000 91,134 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 175,000 168,013 Simon Property Group LP unsub. bonds 5 3/4s, 2015 (R) 50,000 48,526 SLM Corp. notes Ser. MTNA, 4 1/2s, 2010 175,000 161,929 Sovereign Bancorp, Inc. sr. notes 4.8s, 2010 100,000 88,742 Sovereign Bank sub. notes 8 3/4s, 2018 475,000 478,804 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 3.776s, 2037 120,000 92,129 Swiss Re Capital I LP 144A company guaranty FRN 6.854s, 2049 (United Kingdom) 120,000 108,916 Travelers Cos., Inc. (The) sr. unsec. notes 6 1/4s, 2037 95,000 87,539 Travelers Cos., Inc. (The) sr. unsec. notes 5.8s, 2018 75,000 72,907 Unitrin, Inc. sr. notes 6s, 2017 100,000 89,967 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 295,000 275,454 Washington Mutual Bank/Henderson NV sub. notes Ser. BKNT, 5.95s, 2013 250,000 207,500 Wells Fargo & Co. FRN 7.7s, 2049 74,000 73,559 Wells Fargo & Co. sr.not 4 3/8s, 2013 (S) 285,000 275,968 Westfield Group sr. notes 5.7s, 2016 (Australia) 115,000 107,391 Westpac Capital Trust III 144A sub. notes FRN 5.819s, 2049 (Australia) 140,000 129,080 Willis Group North America, Inc. company guaranty 6.2s, 2017 80,000 70,692 18,914,611 Health Care (0.4%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 660,000 625,099 AmerisourceBergen Corp. company guaranty sr. unsec. notes 5 5/8s, 2012 80,000 79,518 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 235,000 240,875 Cardinal Health, Inc. sr. unsec. unsub. notes 5 1/2s, 2013 40,000 39,809 GlaxoSmith Kline Capital Inc, company guaranty sr. notes 5.65s, 2018 235,000 234,103 29 Putnam VT The George Putnam Fund of Boston CORPORATE BONDS AND NOTES (13.2%)* continued Principal amount Value Health Care continued Hospira, Inc. sr. notes 6.05s, 2017 $75,000 $72,380 Hospira, Inc. sr. notes 5.55s, 2012 105,000 103,155 UnitedHealth Group, Inc. bonds 6 7/8s, 2038 45,000 42,540 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 70,000 67,713 UnitedHealth Group, Inc. sr. unsec. notes 5 1/2s, 2012 95,000 93,227 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 60,000 57,600 1,656,019 Technology (0.4%) Arrow Electronics, Inc. debs. 7 1/2s, 2027 105,000 103,653 Avnet, Inc. notes 6s, 2015 105,000 101,788 Electronic Data Systems Corp. sr. sec. notes Ser. B, 6 1/2s, 2013 10,000 10,259 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6.8s, 2017 100,000 101,163 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6 1/8s, 2012 100,000 100,505 IBM Corp. sr. unsec. notes 5.7s, 2017 245,000 248,466 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 285,000 280,572 Motorola, Inc. sr. notes 8s, 2011 25,000 25,530 Motorola, Inc. sr. unsec. notes 6 5/8s, 2037 160,000 125,873 Motorola, Inc. sr. unsec. notes 6s, 2017 70,000 61,187 Tyco Electronics Group SA company guaranty 6s, 2012 (Luxembourg) 150,000 151,457 Tyco Electronics Group SA company guaranty 6.55s, 2017 (Luxembourg) 20,000 20,179 Xerox Corp. sr. notes 6.4s, 2016 145,000 144,739 Xerox Corp. sr. unsec. notes 6.35s, 2018 100,000 98,710 Xerox Corp. sr. unsec. notes 5 1/2s, 2012 80,000 79,075 1,653,156 Transportation (0.3%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 5,000 4,300 American Airlines, Inc. pass-through certificates Ser. 01-2, 7.858s, 2011 75,000 72,000 Canadian National Railway Co. sr. unsec. unsub. notes 5.55s, 2018 (Canada) 80,000 78,932 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 3,158 2,842 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 60,732 54,962 Continental Airlines, Inc. pass-through certificates Ser. 98-3, 6.32s, 2008 180,000 178,650 Delta Air Lines, Inc. pass-through certificates 6.821s, 2022 116,741 98,646 Norfolk Southern Corp. 144A sr. unsec. 5 3/4s, 2018 105,000 103,340 CORPORATE BONDS AND NOTES (13.2%)* continued Principal amount Value Transportation continued Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 $203,650 $173,102 Ryder System, Inc. sr. unsec. unsub. notes Ser. MTN, 6s, 2013 40,000 40,044 Southwest Airlines Co. pass-through certificates 6.15s, 2022 (S) 117,921 111,714 Union Pacific Corp. sr. unsec. bond 5.7s, 2018 50,000 48,647 Union Pacific Corp. sr. unsub. notes 5 3/4s, 2017 140,000 137,705 United AirLines, Inc. pass-through certificates 6.636s, 2022 92,418 76,301 1,181,185 Utilities & Power (2.2%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 135,000 133,160 American Water Capital Corp. sr. unsec. bond 6.593s, 2037 60,000 55,366 American Water Capital Corp. sr. unsec. bond 6.085s, 2017 65,000 62,348 Appalachian Power Co. sr. notes 5.8s, 2035 55,000 46,817 Arizona Public Services Co. notes 6 1/2s, 2012 140,000 141,178 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 120,000 118,564 Beaver Valley II Funding debs. 9s, 2017 195,000 210,040 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 240,000 231,002 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 290,000 290,488 CenterPoint Energy Houston Electric, LLC general ref. mtge. Ser. M2, 5 3/4s, 2014 25,000 24,908 CenterPoint Energy Resources Corp. notes 7 3/4s, 2011 140,000 147,616 CMS Energy Corp. unsub. notes 6.55s, 2017 5,000 4,763 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 30,000 30,142 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 155,000 139,941 Commonwealth Edison Co. 1st mtge. sec. bond 5.8s, 2018 215,000 209,877 Consolidated Natural Gas Co. sr. notes 5s, 2014 70,000 66,752 Consumers Energy Co. 1st mtge. sec. bond 5.65s, 2018 455,000 450,421 Dayton Power & Light Co. (The) 1st mtge. 5 1/8s, 2013 89,000 89,680 Dominion Resources, Inc. jr. sub. notes FRN 6.3s, 2066 405,000 370,677 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. A, 5.6s, 2016 50,000 48,288 30 Putnam VT The George Putnam Fund of Boston CORPORATE BONDS AND NOTES (13.2%)* continued Principal amount Value Utilities & Power continued Duke Energy Carolinas LLC 1st mtge. sec. bond 6.05s, 2038 $80,000 $78,704 Duke Energy Corp. sr. unsec. notes 6 1/4s, 2018 220,000 221,437 E.ON International Finance BV 144A notes 5.8s, 2018 (Netherlands) 320,000 313,922 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 135,000 127,308 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 20,000 20,522 Florida Power Corp. 1st mtge. 6.35s, 2037 135,000 137,096 Florida Power Corp. 1st mtge. sec. bond 6.4s, 2038 235,000 238,680 Indianapolis Power & Light 144A 1st mtge. 6.3s, 2013 60,000 61,845 Indiantown Cogeneration LP 1st mtge. Ser. A-10, 9.77s, 2020 100,000 109,777 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 20,000 19,700 ITC Holdings Corp. 144A notes 5 7/8s, 2016 145,000 140,815 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 38,500 Kansas Gas & Electric bonds 5.647s, 2021 54,073 51,359 Kinder Morgan, Inc. notes 6s, 2017 70,000 69,072 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 77,000 75,749 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 335,000 321,689 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 20,000 20,199 National Fuel Gas Co. notes 5 1/4s, 2013 55,000 53,246 Nevada Power Co. general ref. mtge. Ser. L, 5 7/8s, 2015 95,000 94,830 Northwestern Corp. sec. notes 5 7/8s, 2014 145,000 142,713 Oncor Electric Delivery Co. debs. 7s, 2022 190,000 185,272 Oncor Electric Delivery Co. sec. notes 7 1/4s, 2033 20,000 19,700 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 45,000 45,005 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 105,000 99,010 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 65,000 64,278 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 145,000 142,367 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 89,880 91,951 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 90,000 84,484 Public Service Co. of Colorado sr. notes Ser. A, 6 7/8s, 2009 60,000 61,593 Public Service Co. of New Mexico sr. notes 4.4s, 2008 60,000 59,937 CORPORATE BONDS AND NOTES (13.2%)* continued Principal amount Value Utilities & Power continued Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 $155,000 $134,075 Rockies Express Pipeline, LLC 144A sr. notes 7 1/2s, 2038 430,000 437,804 Rockies Express Pipeline, LLC 144A sr. notes 6.85s, 2018 60,000 60,642 Sierra Pacific Power Co. general ref. mtge. Ser. P, 6 3/4s, 2037 210,000 205,224 Southern California Edison Co. 1st mtge. Ser. 06-E, 5.55s, 2037 115,000 107,479 Southern California Edison Co. notes 6.65s, 2029 135,000 138,624 Southern Natural Gas. Co. 144A notes 5.9s, 2017 60,000 58,278 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 77,986 Spectra Energy Capital, LLC sr. notes 8s, 2019 100,000 111,475 Spectra Energy Capital, LLC sr. unsec. unsub. notes 5.668s, 2014 40,000 39,079 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 150,000 155,902 TEPPCO Partners LP company guaranty FRB 7s, 2067 80,000 69,314 TransAlta Corp. notes 5 3/4s, 2013 (Canada) 95,000 92,677 TransAlta Corp. sr. unsec. notes 6.65s, 2018 (Canada) 250,000 245,064 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 70,000 60,443 TransCanada Pipelines, Ltd. sr. unsec. 6.2s, 2037 (Canada) 110,000 100,832 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 125,000 126,575 West Penn Power Co. 1st mtge. 5.95s, 2017 120,000 119,306 Westar Energy, Inc. 1st mtge. 5.15s, 2017 15,000 14,040 Westar Energy, Inc. 1st mtge. 5.1s, 2020 110,000 99,599 8,517,206 Total corporate bonds and notes (cost $52,568,281) $50,305,143 ASSET-BACKED SECURITIES (5.4%)* Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 3.173s, 2035 $50,000 $25,000 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 2.633s, 2036 99,000 57,420 FRB Ser. 06-HE3, Class A2C, 2.633s, 2036 134,000 105,181 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 (F) 66,689 58,517 31 Putnam VT The George Putnam Fund of Boston ASSET-BACKED SECURITIES (5.4%)* continued Principal amount Value Advanta Business Card Master Trust FRB Ser. 04-C1, Class C, 3.532s, 2013 $217,000 $193,527 Aegis Asset Backed Securities Trust 144A Ser. 04-6N, Class Note, 4 3/4s, 2035 7,867 1 AFC Home Equity Loan Trust Ser. 99-2, Class 1A, 2.893s, 2029 227,984 155,097 American Express Credit Account Master Trust 144A Ser. 04-C, Class C, 2.971s, 2012 53,797 51,612 Ameriquest Mortgage Securities, Inc. FRB Ser. 06-R1, Class M10, 4.983s, 2036 157,000 7,976 FRB Ser. 03-8, Class M2, 4.233s, 2033 70,619 15,536 Arcap REIT, Inc. 144A Ser. 04-1A, Class E, 6.42s, 2039 137,110 99,951 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 4.753s, 2033 7,840 1,098 FRB Ser. 06-W4, Class A2C, 2.643s, 2036 239,000 168,495 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 3.483s, 2033 78,842 40,998 FRB Ser. 05-WMC1, Class M1, 2.923s, 2035 108,000 74,520 Asset Backed Funding Corp. NIM Trust 144A FRB Ser. 05-OPT1, Class B1, 4.983s, 2035 71,000 7,291 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 2.673s, 2036 51,977 45,172 FRB Ser. 06-HE4, Class A5, 2.643s, 2036 177,000 132,750 FRB Ser. 06-HE7, Class A4, 2.623s, 2036 70,000 50,400 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 3.182s, 2033 88,584 78,840 BankAmerica Manufactured Housing Contract Trust Ser. 97-2, Class M, 6.9s, 2028 112,000 141,333 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 114,000 110,900 Bayview Financial Acquisition Trust Ser. 04-B, Class A1, 2.983s, 2039 654,445 556,278 FRB Ser. 04-D, Class A, 2.873s, 2044 147,824 101,999 Bayview Financial Asset Trust 144A FRB Ser. 03-SSRA, Class M, 3.833s, 2038 60,576 46,189 FRB Ser. 03-SSRA, Class A, 3.183s, 2038 60,576 50,429 FRB Ser. 04-SSRA, Class A1, 3.083s, 2039 122,993 94,397 ASSET-BACKED SECURITIES (5.4%)* continued Principal amount Value Bear Stearns Asset Backed Securities, Inc. FRB Ser. 06-EC1, Class M9, 4.483s, 2035 (F) $100,000 $1,998 FRB Ser. 06-PC1, Class M9, 4.233s, 2035 100,000 7,530 FRB Ser. 05-HE1, Class M3, 3.413s, 2035 70,000 23,100 FRB Ser. 03-3, Class A2, 3.073s, 2043 204,297 181,089 FRB Ser. 03-1, Class A1, 2.983s, 2042 64,621 54,114 FRB Ser. 05-3, Class A1, 2.933s, 2035 92,991 77,749 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 2.903s, 2035 42,547 28,029 Conseco Finance Securitizations Corp. Ser. 02-2, Class A, IO, 8 1/2s, 2033 475,161 39,296 Ser. 00-4, Class A6, 8.31s, 2032 1,001,045 842,129 Ser. 00-5, Class A6, 7.96s, 2032 197,653 156,442 Ser. 01-4, Class A4, 7.36s, 2033 602,612 566,214 Ser. 00-6, Class A5, 7.27s, 2031 165,773 150,886 Ser. 01-1, Class A5, 6.99s, 2032 1,701,122 1,571,634 Ser. 01-3, Class A4, 6.91s, 2033 652,902 613,924 Ser. 02-1, Class A, 6.681s, 2033 487,364 479,141 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 3.003s, 2035 43,000 28,380 FRB Ser. 04-6, Class 2A5, 2.873s, 2034 113,937 90,011 FRB Ser. 05-14, Class 3A2, 2.723s, 2036 25,907 23,057 Crest, Ltd. 144A Ser. 03-2A, Class D2, 6.723s, 2038 (Cayman Islands) 188,000 131,600 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 12,051 964 DB Master Finance, LLC 144A Ser. 06-1, Class M1, 8.285s, 2031 131,000 113,222 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 3.153s, 2035 29,000 7,250 Fieldstone Mortgage Investment Corp. FRB Ser. 05-1, Class M3, 3.023s, 2035 93,000 81,840 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 2.633s, 2036 158,000 133,861 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 20,259 19,650 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 2.813s, 2036 221,000 152,534 FRB Ser. 06-2, Class 2A3, 2.653s, 2036 414,000 316,710 GE Corporate Aircraft Financing, LLC 144A FRB Ser. 05-1A, Class C, 3.783s, 2019 169,000 132,665 Ser. 04-1A, Class B, 3.333s, 2018 12,153 11,242 32 Putnam VT The George Putnam Fund of Boston ASSET-BACKED SECURITIES (5.4%)* continued Principal amount Value Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 $266,000 $248,653 GEBL 144A Ser. 04-2, Class D, 5.221s, 2032 93,842 47,859 Ser. 04-2, Class C, 3.321s, 2032 (F) 93,842 62,832 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2030 1,299,874 1,106,192 Ser. 97-2, Class A7, 7.62s, 2028 56,995 59,309 Ser. 97-6, Class A9, 7.55s, 2029 80,662 75,701 Ser. 97-4, Class A7, 7.36s, 2029 135,943 130,383 Ser. 97-3, Class A5, 7.14s, 2028 75,817 77,379 Ser. 97-6, Class A8, 7.07s, 2029 27,741 27,602 Ser. 98-4, Class A7, 6.87s, 2030 50,076 49,825 Ser. 97-7, Class A8, 6.86s, 2029 87,274 82,745 Ser. 99-3, Class A7, 6.74s, 2031 285,000 264,765 Ser. 99-3, Class A6, 6 1/2s, 2031 35,332 34,272 Ser. 98-6, Class A7, 6.45s, 2030 69,268 70,155 Ser. 99-1, Class A6, 6.37s, 2025 195,000 192,270 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 1,379,705 1,172,749 Ser. 99-5, Class M1A, 8.3s, 2026 70,000 63,056 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 140,731 140,577 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 2.633s, 2036 616,000 395,757 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class D, 4.033s, 2030 (Cayman Islands) 250,000 140,000 FRB Ser. 05-1A, Class D, 4.013s, 2030 (Cayman Islands) 65,752 51,944 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 3.258s, 2036 (Cayman Islands) 258,007 141,904 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 2.813s, 2036 111,000 72,150 Hyundai Auto Receivables Trust Ser. 04-A, Class D, .1s, 2011 6,237 6,210 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class M1, 6.63s, 2028 5,000 3,563 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 1,546,139 1,310,594 IFB Ser. 07-3, Class 4B, IO, 4.298s, 2037 574,058 45,204 FRB Ser. 07-6, Class 2A1, 2.693s, 2037 1,138,112 821,376 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 5.481s, 2036 (Cayman Islands) (F) 270,000 134,901 FRB Ser. 02-1A, Class FFL, 5.231s, 2037 (Cayman Islands) 460,000 216,200 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 3.103s, 2035 80,000 33,600 FRB Ser. 06-4, Class 2A4, 2.743s, 2036 106,000 52,648 FRB Ser. 06-1, Class 2A3, 2.673s, 2036 189,000 159,705 ASSET-BACKED SECURITIES (5.4%)* continued Principal amount Value Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 5.733s, 2032 $338,443 $243,679 Ser. 02-A IO, 0.3s, 2032 10,242,445 128,031 Marriott Vacation Club Owner Trust 144A Ser. 05-2, Class D, 6.205s, 2027 23,795 23,395 FRB Ser. 02-1A, Class A1, 3.182s, 2024 80,270 75,419 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 2.633s, 2036 56,000 39,699 Merrill Lynch Mortgage Investors, Inc. Ser. 04-WMC3, Class B3, 5s, 2035 8,236 1,565 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 48,306 40,350 Morgan Stanley ABS Capital I FRB Ser. 05-HE2, Class M5, 3.163s, 2035 50,000 15,000 FRB Ser. 05-HE1, Class M3, 3.003s, 2034 50,000 22,500 FRB Ser. 06-NC4, Class M2, 2.783s, 2036 70,000 7,000 Navigator CDO, Ltd. 144A FRB Ser. 03-1A, Class A1, 3.166s, 2015 (Cayman Islands) 45,925 44,813 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 35,276 31,829 Ser. 04-B, Class C, 3.93s, 2012 18,402 16,693 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 168,940 145,288 FRB Ser. 03-4, Class M3, 4.533s, 2033 5,468 437 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 2.643s, 2036 132,000 115,091 FRB Ser. 06-2, Class A2C, 2.633s, 2036 132,000 99,620 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 166,391 128,754 Ser. 95-B, Class B1, 7.55s, 2021 78,000 43,680 Ser. 00-D, Class A3, 6.99s, 2022 39,224 37,717 Ser. 01-D, Class A3, 5.9s, 2022 25,880 18,893 Ser. 02-C, Class A1, 5.41s, 2032 (F) 429,471 361,256 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 68,469 55,953 Ocean Star PLC 144A FRB Ser. 04, Class D, 5.016s, 2018 (Ireland) 79,000 70,389 FRB Ser. 05-A, Class D, 4.216s, 2012 (Ireland) 92,000 73,600 Option One Mortgage Loan Trust FRB Ser. 05-4, Class M11, 4.983s, 2035 30,000 3,300 Origen Manufactured Housing Ser. 04-B, Class A2, 3.79s, 2017 15,814 15,318 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 3.313s, 2036 33,000 9,240 Park Place Securities, Inc. 144A FRB Ser. 04-MHQ1, Class M10, 4.983s, 2034 28,399 1,704 33 Putnam VT The George Putnam Fund of Boston ASSET-BACKED SECURITIES (5.4%)* continued Principal amount Value Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 2.613s, 2036 $205,000 $164,000 Permanent Financing PLC FRB Ser. 3, Class 3C, 3.846s, 2042 (United Kingdom) 160,000 158,504 Pillar Funding PLC 144A FRB Ser. 04-1A, Class C1, 3.813s, 2011 (United Kingdom) 275,000 239,364 FRB Ser. 04-2A, Class C, 3.656s, 2011 (United Kingdom) 109,000 91,388 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 2.673s, 2036 199,479 172,091 FRB Ser. 07-RZ1, Class A2, 2.643s, 2037 206,000 151,431 Residential Asset Securities Corp. 144A FRB Ser. 05-KS10, Class B, 5.233s, 2035 150,000 3,000 Ser. 04-NT, Class Note, 4 1/2s, 2034 (In default)  9,910 595 SAIL Net Interest Margin Notes 144A Ser. 03-3, Class A, 7 3/4s, 2033 (Cayman Islands) (In default)  783  Ser. 04-4A, Class B, 7 1/2s, 2034 (Cayman Islands) (In default)  36,851 4 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 3.133s, 2035 50,000 15,000 FRB Ser. 07-NC2, Class A2B, 2.623s, 2037 193,000 130,275 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 2.693s, 2036 226,000 106,333 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 2.653s, 2036 107,000 82,925 FRB Ser. 06-3, Class A3, 2.643s, 2036 619,000 489,495 Soundview Home Equity Loan Trust 144A FRB Ser. 05-CTX1, Class B1, 4.983s, 2035 82,000 4,920 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 2.743s, 2036 107,000 51,801 Structured Asset Investment Loan Trust 144A FRB Ser. 05-HE3, Class M11, 4.983s, 2035 166,000 3,525 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 3.318s, 2015 701,976 653,497 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 184,000 101,971 WFS Financial Owner Trust Ser. 05-1, Class D, 4.09s, 2012 18,593 18,458 ASSET-BACKED SECURITIES (5.4%)* continued Principal amount Value Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 3.82s, 2044 (United Kingdom) $90,076 $64,990 Total asset-backed securities (cost $25,435,912) $20,573,028 PURCHASED OPTIONS OUTSTANDING (1.9%)* Expiration date/ Contract strike price amount Value Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.37% versus the three month USD- LIBOR-BBA maturing November 12, 2019. Nov-09/5.37 $14,643,000 $814,590 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD- LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 14,643,000 804,486 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 14,643,000 804,486 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 14,643,000 411,029 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.37% versus the three month USD-LIBOR- BBA maturing November 12, 2019. Nov-09/5.37 14,643,000 404,586 34 Putnam VT The George Putnam Fund of Boston PURCHASED OPTIONS OUTSTANDING (1.9%)* continued Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR- BBA maturing November 12, 2019. Nov-09/5.355 $14,643,000 $411,029 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.315% versus the three month USD-LIBOR- BBA maturing February 7, 2023. Feb-13/5.315 19,820,000 1,108,136 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.315% versus the three month USD-LIBOR- BBA maturing February 7, 2023. Feb-13/5.315 19,820,000 1,035,199 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.325% versus the three month USD-LIBOR-BBA maturing April 08, 2019. Apr-09/5.325 7,048,000 367,694 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 08, 2019. Apr-09/5.315 7,048,000 364,029 Option on an interest rate swap with Deutschbank for the right to receive a fixed rate of 5.385% versus the three month USD-LIBOR- BBA maturing April 16, 2019. Apr-09/5.385 5,560,000 307,802 PURCHASED OPTIONS OUTSTANDING (1.9%)* continued Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.315% versus the three month USD-LIBOR- BBA maturing on April 08, 2019. Apr-09/5.315 $7,048,000 $126,582 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.325% versus the three month USD-LIBOR-BBA maturing April 08, 2019. Apr-09/5.325 7,048,000 124,750 Option on an interest rate swap with Deutschbank for the right to pay a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 5,560,000 92,741 Total purchased options outstanding (cost $6,496,528) $7,177,139 SENIOR LOANS (0.9%)* (c) Principal amount Value Basic Materials (0.1%) Aleris International, Inc. bank term loan FRN Ser. B, 4.563s, 2013 $51,869 $44,802 Georgia-Pacific, LLC bank term loan FRN Ser. B, 4.449s, 2013 77,602 73,164 Momentive Performance Materials, Inc. bank term loan FRN 4 3/4s, 2013 76,973 70,276 NewPage Holding Corp. bank term loan FRN 6.563s, 2014 77,610 76,970 265,212 Capital Goods (0.1%) Allied Waste Industries, Inc. bank term loan FRN 6.82s, 2012 16,897 16,676 Allied Waste Industries, Inc. bank term loan FRN 4.268s, 2012 28,103 27,736 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.1s, 2014 4,178 3,914 Hawker Beechcraft Acquisition Co., LLC bank term oan FRN Ser. B, 4.801s, 2014 71,510 66,996 Polypore, Inc. bank term loan FRN Ser. B, 4.74s, 2014 77,608 74,310 Sequa Corp. bank term loan FRN 6.025s, 2014 135,021 128,354 Wesco Aircraft Hardware Corp. bank term loan FRN 5.06s, 2013 78,000 75,514 393,500 35 Putnam VT The George Putnam Fund of Boston SENIOR LOANS (0.9%)* (c) continued Principal amount Value Communication Services (0.1%) Cricket Communications, Inc. bank term loan FRN Ser. B, 6 1/2s, 2013 $77,604 $76,354 Crown Castle International Corp. bank term loan FRN 4.301s, 2014 38,804 36,904 Intelsat Corp. bank term loan FRN Ser. B2, 5.184s, 2011 25,932 24,581 Intelsat Corp. bank term loan FRN Ser. B2-A, 5.184s, 2013 25,939 24,588 Intelsat Corp. bank term loan FRN Ser. B2-C, 5.184s, 2013 25,932 24,581 Level 3 Communications, Inc. bank term loan FRN 4.893s, 2014 78,000 71,936 MetroPCS Wireless, Inc. bank term loan FRN 4.989s, 2013 77,605 74,076 PAETEC Holding Corp. bank term loan FRN Ser. B1, 4.983s, 2013 76,064 72,641 Time Warner Telecom, Inc. bank term loan FRN Ser. B, 4.49s, 2013 77,606 74,211 West Corp. bank term loan FRN 5.092s, 2013 77,803 71,134 551,006 Consumer Cyclicals (0.2%) Allison Transmission bank term loan FRN Ser. B, 5.333s, 2014 77,609 69,088 Aramark Corp. bank term loan FRN 4.83s, 2014 4,659 4,393 Aramark Corp. bank term loan FRN Ser. B, 4.676s, 2014 73,341 69,149 Dana Corp. bank term loan FRN 6 3/4s, 2015 77,610 70,754 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7.502s, 2011 64,000 63,080 Goodyear Tire & Rubber Co. (The) bank term loan FRN 4.54s, 2010 78,000 70,541 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 5.919s, 2015 77,805 70,943 Lear Corp bank term loan FRN 5.133s, 2013 77,764 70,895 National Bedding Co. bank term loan FRN 4.605s, 2011 33,914 27,131 Navistar Financial Corp. bank term loan FRN 5.754s, 2012 20,800 19,630 Navistar International Corp. bank term loan FRN 6.234s, 2012 57,200 53,983 Yankee Candle Co., Inc. bank term loan FRN 4.805s, 2014 46,000 41,774 631,361 Consumer Staples (0.2%) Affinion Group, Inc. bank term loan FRN Ser. B, 5.17s, 2013 78,000 75,140 Cablevision Systems Corp. bank term loan FRN 4.225s, 2013 77,603 73,602 SENIOR LOANS (0.9%)* (c) continued Principal amount Value Consumer Staples continued Charter Communications, Inc. bank term loan FRN 4.9s, 2014 $77,805 $68,168 Cinemark USA, Inc. bank term loan FRN 4.482s, 2013 78,000 74,149 DirecTV Holdings, LLC bank term loan FRN 5 1/4s, 2013 175,000 173,731 Idearc, Inc. bank term loan FRN Ser. B, 4.787s, 2014 77,803 62,026 Paxson Communications Corp. bank term loan FRN Ser. B, 5.963s, 2012 130,000 104,000 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 5.37s, 2014 77,608 72,156 Spectrum Brands, Inc. bank term loan FRN 2.309s, 2013 4,977 4,705 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 6.633s, 2013 72,824 69,061 Univision Communications, Inc. bank term loan FRN Ser. B, 5.124s, 2014 78,000 63,941 VNU Group BV bank term loan FRN Ser. B, 4.734s, 2013 (Netherlands) 77,803 72,426 913,105 Financial (%) Lender Processing Services, Inc. bank term loan FRN Ser. B, 5.188s, 2014 110,000 109,725 Health Care (0.1%) Health Management Associates, Inc. bank term loan FRN 4.551s, 2014 74,121 68,784 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 4,986 4,716 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 4.483s, 2014 54,041 51,114 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. DD, 4.483s, 2014 18,699 17,686 Sun Healthcare Group, Inc. bank term loan FRN 2.596s, 2014 13,004 12,094 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 4.789s, 2014 39,475 36,712 Sun Healthcare Group, Inc. bank term loan FRN Ser. DD, 4.912s, 2014 8,035 7,473 198,579 Technology (0.1%) First Data Corp. bank term loan FRN Ser. B1, 5.261s, 2014 77,609 71,138 Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 4.209s, 2013 50,742 45,808 SunGard Data Systems, Inc. bank term loan FRN 4.508s, 2014 77,803 73,553 Travelport bank term loan FRN Ser. B, 4.733s, 2013 31,160 27,940 Travelport bank term loan FRN Ser. DD, 4.733s, 2013 46,604 41,851 260,290 36 Putnam VT The George Putnam Fund of Boston SENIOR LOANS (0.9%)* (c) continued Principal amount Value Utilities & Power (%) Energy Future Holdings Corp. bank term loan FRN Ser. B2, 6.235s, 2014 $77,805 $71,948 NRG Energy, Inc. bank term loan FRN 4.346s, 2014 24,637 23,423 NRG Energy, Inc. bank term loan FRN 4.301s, 2014 50,297 47,817 143,188 Total senior loans (cost $3,365,066) $3,465,966 INVESTMENT COMPANIES (0.2%)* (cost $1,119,901) Shares Value American Capital Strategies, Ltd. 33,000 $784,410 CONVERTIBLE PREFERRED STOCKS (0.2%)* (cost $667,000) Shares Value Citigroup, Inc. Ser. T, $3.25 cv. pfd. 13,340 $580,290 CONVERTIBLE BONDS AND NOTES (0.1%)* (cost $578,000) Principal amount Value Ford Motor Co. cv. sr. notes 4 1/4s, 2036 $578,000 $420,495 MUNICIPAL BONDS AND NOTES (0.1%)* Principal Rating** amount Value MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 7.309s, 6/1/34 Baa3 $135,000 $123,772 Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47 Baa3 180,000 160,801 Total municipal bonds and notes (cost $314,986) $284,573 WARRANTS (%)*  (cost $37,944) Expiration Strike date price Warrants Value Raytheon Co. 6/16/11 $37.50 3,552 $69,086 SHORT-TERM INVESTMENTS (4.6%)* Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 2.00% to 3.75% and due dates ranging from July 1, 2008 to August19, 2008 (d) $10,405,384 $10,393,575 U.S. Treasury Bills for an effective yield of 1.34%, maturity September 18, 2008 715,000 712,835 Putnam Prime Money Market Fund (e) 6,412,268 6,412,268 Total short-term investments (cost $17,518,678) $17,518,678 Total investments (cost $743,721,623) $714,195,421 Key to holdings currency abbreviations EUR Euro * Percentages indicated are based on net assets of $380,995,532. ** The Moodys, Standard & Poors or Fitch ratings indicated are believed to be the most recent ratings available at June 30, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at June 30, 2008. Securities rated by Putnam are indicated by/P. Securities rated by Fitch are indicated by/F. The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at June 30, 2008 and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information.  Non-income-producing security. # A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at June 30, 2008. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly.These loans pay interest at rates which adjust periodically.The interest rates shown for senior loans are the current interest rates at June 30, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). (d) See Note 1 to the financial statements. (e) See Note 5 to the financial statements regarding investments in Putnam Prime Money Market Fund. (F) Is valued at fair value following procedures approved by theTrustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. (R) Real Estate InvestmentTrust. (S) Securities on loan, in part or in entirety, at June 30, 2008. At June 30, 2008, liquid assets totaling $182,862,807 have been designated as collateral for open forward commitments and swap contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. TBA after the name of a security represents to be announced securities (Note 1). 37 Putnam VT The George Putnam Fund of Boston The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at June 30, 2008. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at June 30, 2008. FUTURES CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 64 $15,435,200 Jun-09 $126,326 Euro-Dollar 90 day (Short) 190 45,702,125 Sep-09 379,233 Euro-Dollar 90 day (Short) 177 42,451,238 Dec-09 383,369 Euro-Dollar 90 day (Short) 11 2,632,988 Mar-10 15,821 S&P 500 Index (Long) 1 320,275 Sep-08 21 S&P 500 Index E-Mini (Long) 454 29,078,700 Sep-08 (1,652,899) U.S. Treasury Bond 20 yr (Long) 356 41,151,375 Sep-08 854,045 U.S. Treasury Note 2 yr (Short) 2461 519,770,891 Sep-08 (449,436) U.S. Treasury Note 5 yr (Short) 1082 119,620,172 Sep-08 221,098 U.S. Treasury Note 10 yr (Long) 1473 167,806,922 Sep-08 855,028 U.S. Treasury Note 10 yr (Short) 2 227,844 Sep-08 (2,973) Total $729,633 WRITTEN OPTIONS OUTSTANDING at 6/30/08 (premiums received $6,018,480) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.31% versus the three month USD-LIBOR-BBA maturing on August 29, 2018. $17,456,000 Aug-08/5.31 $858,486 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.31% versus the three month USD-LIBOR-BBA maturing on August 29, 2018. 17,456,000 Aug-08/5.31 43,291 WRITTEN OPTIONS OUTSTANDING at 6/30/08 (premiums received $6,018,480) (Unaudited) continued Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. $10,881,000 Dec-08/5.00 $371,586 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. 10,881,000 Dec-08/5.00 207,065 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on February 18, 2020. 13,848,000 Feb-10/5.215 687,692 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 8,959,000 Feb-10/5.22 447,144 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 2.36% versus the three month USD-LIBOR-BBA maturing September 22, 2010. 32,833,000 Sep-08/2.36 8,865 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 2.36% versus the three month USD-LIBOR-BBA maturing September 22, 2010. 32,833,000 Sep-08/2.36 873,358 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on February 18, 2020. 13,848,000 Feb-10/5.215 503,652 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 8,959,000 Feb-10/5.08 398,317 38 Putnam VT The George Putnam Fund of Boston WRITTEN OPTIONS OUTSTANDING at 6/30/08 (premiums received $6,018,480) (Unaudited) continued Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. $8,959,000 Feb-10/5.08 $370,275 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 8,959,000 Feb-10/5.22 326,376 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 3,872,000 May-12/5.51 245,252 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 3,872,000 May-12/5.51 169,323 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 4.935% versus the three month USD-LIBOR-BB maturing March 02, 2019. 4,411,000 Feb-09/4.935 147,592 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 1,936,000 May-12/5.515 123,168 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 4.935% versus the three month USD-LIBOR-BBA maturing March 02, 2019. 4,411,000 Feb-09/4.935 118,656 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 1,936,000 May-12/5.515 84,429 WRITTEN OPTIONS OUTSTANDING at 6/30/08 (premiums received $6,018,480) (Unaudited) continued Contract Expiration date/ amount strike price Value Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. $774,500 May-12/5.52 $49,336 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 774,500 May-12/5.52 33,637 Total $6,067,500 TBA SALE COMMITMENTS OUTSTANDING at 6/30/08 (proceeds receivable $131,392,773) (Unaudited) Principal Settlement Agency amount date Value FNMA, 6 1/2s, July 1, 2038 $6,000,000 7-14-08 $6,171,563 FNMA, 5 1/2s, July 1, 2038 95,000,000 7-14-08 93,604,688 FNMA, 5s, July 1, 2038 34,000,000 7-14-08 32,578,905 Total $132,355,156 39 Putnam VT The George Putnam Fund of Boston INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $4,247,000 $ 1/28/24 3 month USD-LIBOR-BBA 5.2125% $233,268 8,258,000  6/6/18 4.6675% 3 month USD-LIBOR-BBA (8,059) 3,900,000  3/30/09 3.075% 3 month USD-LIBOR-BBA (31,181) 5,058,000  5/23/10 3 month USD-LIBOR-BBA 3.155% (29,173) 13,480,000  12/22/09 3.965% 3 month USD-LIBOR-BBA (126,424) 14,400,000  1/14/10 3 month USD-LIBOR-BBA 4.106% 349,281 13,300,000  4/6/10 4.6375% 3 month USD-LIBOR-BBA (329,139) 2,740,000  6/17/15 4.555% 3 month USD-LIBOR-BBA (15,747) 990,000  6/23/15 4.466% 3 month USD-LIBOR-BBA (89) 410,000  6/23/15 4.45% 3 month USD-LIBOR-BBA 358 500,000  6/24/15 4.39% 3 month USD-LIBOR-BBA 2,276 7,400,000  10/21/15 4.943% 3 month USD-LIBOR-BBA (236,242) 482,000  10/3/16 5.15630% 3 month USD-LIBOR-BBA (22,551) 5,000,000  9/1/15 3 month USD-LIBOR-BBA 4.53% 77,590 3,867,000  5/8/28 4.95% 3 month USD-LIBOR-BBA (22,704) 3,725,000  5/15/18 4.48% 3 month USD-LIBOR-BBA 47,750 Bear Stearns Bank plc 4,300,000  4/24/12 5.027% 3 month USD-LIBOR-BBA (158,241) Citibank, N.A. 570,000  4/7/14 5.377% 3 month USD-LIBOR-BBA (33,086) 12,130,000  7/27/09 5.504% 3 month USD-LIBOR-BBA (519,215) 3,628,000  10/26/12 4.6275% 3 month USD-LIBOR-BBA (75,173) 10,917,000  11/9/09 4.387% 3 month USD-LIBOR-BBA (185,165) 11,219,000  11/9/17 5.0825% 3 month USD-LIBOR-BBA (413,036) 410,000  11/9/17 3 month USD-LIBOR-BBA 5.07641% 14,898 16,939,000  12/24/09 3 month USD-LIBOR-BBA 3.8675% 134,279 3,188,000  12/24/27 4.9425% 3 month USD-LIBOR-BBA (8,245) Credit Suisse First Boston International 10,700,000  11/17/09 3.947% 3 month USD-LIBOR-BBA (110,825) 1,590,000  10/7/14 3 month USD-LIBOR-BBA 4.624% 25,153 Credit Suisse International 516,000  8/29/12 5.04556% 3 month USD-LIBOR-BBA (25,379) 536,000  3/21/16 3 month USD-LIBOR-BBA 5.20497% 30,620 929,000  10/16/17 3 month USD-LIBOR-BBA 5.297% 51,306 711,000  9/28/16 5.10886% 3 month USD-LIBOR-BBA (35,842) Deutsche Bank AG 2,129,000  10/16/17 3 month USD-LIBOR-BBA 5.297% 117,578 1,470,000  11/7/17 3 month USD-LIBOR-BBA 5.056% 51,144 Goldman Sachs International 3,195,000  3/11/38 5.029% 3 month USD-LIBOR-BBA (72,179) 62,000  4/2/18 4.076% 3 month USD-LIBOR-BBA 2,668 15,916,000  4/3/18 3 month USD-LIBOR-BBA 4.19% (538,002) 6,082,000  4/8/10 3 month USD-LIBOR-BBA 2.64% (86,471) 7,029,000  4/23/18 4.43% 3 month USD-LIBOR-BBA 111,429 6,968,000  5/19/18 4.525% 3 month USD-LIBOR-BBA 66,672 5,536,000  5/30/28 5.014% 3 month USD-LIBOR-BBA (72,093) 5,434,000  9/29/08 5.085% 3 month USD-LIBOR-BBA (98,605) 1,750,000  9/29/16 3 month USD-LIBOR-BBA 5.1275% 89,903 434,000  10/19/16 5.32413% 3 month USD-LIBOR-BBA (24,688) 4,000,000  7/25/09 5.327% 3 month USD-LIBOR-BBA (161,517) 40 Putnam VT The George Putnam Fund of Boston INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International continued $20,959,000 $ 11/20/08 5.16% 3 month USD-LIBOR-BBA $(238,921) 4,715,000  11/20/26 3 month USD-LIBOR-BBA 5.261% 214,332 20,449,000  11/21/08 5.0925% 3 month USD-LIBOR-BBA (227,057) 4,531,000  11/21/26 3 month USD-LIBOR-BBA 5.2075% 176,015 2,392,000  12/20/16 3 month USD-LIBOR-BBA 5.074% 84,089 2,890,000  1/8/12 3 month USD-LIBOR-BBA 4.98% 140,418 2,000,000  10/1/17 3 month USD-LIBOR-BBA 5.253% 105,728 390,000  11/9/17 3 month USD-LIBOR-BBA 5.071% 14,008 1,720,000  4/7/14 5.33842% 3 month USD-LIBOR-BBA (96,176) 618,000  5/3/16 5.565% 3 month USD-LIBOR-BBA (44,583) 1,905,000  9/14/14 4.906% 3 month USD-LIBOR-BBA (76,895) 929,000  9/14/17 5.0625% 3 month USD-LIBOR-BBA (42,846) 9,407,000  9/19/09 3 month USD-LIBOR-BBA 4.763% 290,290 15,048,200  9/21/09 3 month USD-LIBOR-BBA 4.60% 421,713 4,189,200  9/21/17 5.149% 3 month USD-LIBOR-BBA (216,951) 280,000  11/9/17 3 month USD-LIBOR-BBA 5.08% 10,254 27,362,000  1/16/18 5.790% 3 month USD-LIBOR-BBA (2,974,223) JPMorgan Chase Bank, N.A. 6,000,000  6/27/18 3 month USD-LIBOR-BBA 4.8305% 74,543 15,000,000  6/13/13 4.47% 3 month USD-LIBOR-BBA (155,864) 4,000,000  2/13/18 3 month USD-LIBOR-BBA 4.29125% (63,139) 2,295,000  2/15/18 3 month USD-LIBOR-BBA 5.34% 160,031 625,000  2/15/13 3 month USD-LIBOR-BBA 3.585% (10,256) 1,065,000  2/15/18 3 month USD-LIBOR-BBA 4.422% (5,546) 625,000  2/15/13 3.585% 3 month USD-LIBOR-BBA 10,256 1,065,000  2/15/18 4.422% 3 month USD-LIBOR-BBA 5,546 4,900,000  4/23/17 5.186% 3 month USD-LIBOR-BBA (226,376) 14,320,000  8/15/11 5.412% 3 month USD-LIBOR-BBA (862,524) 40,974,000  3/5/18 4.325% 3 month USD-LIBOR-BBA 573,265 8,235,000  3/7/18 4.45% 3 month USD-LIBOR-BBA 31,657 5,125,000  3/12/18 3 month USD-LIBOR-BBA 4.4525% (21,698) 1,997,000  3/11/38 5.0025% 3 month USD-LIBOR-BBA (36,705) 14,538,000  3/11/38 5.03% 3 month USD-LIBOR-BBA (330,657) 29,302,000  3/15/10 3 month USD-LIBOR-BBA 2.5% (263,021) 14,862,000  3/20/13 3 month USD-LIBOR-BBA 3.145% (567,919) 42,805,000  3/20/13 3 month USD-LIBOR-BBA 3.13% (1,665,325) 65,552,000  3/25/10 3 month USD-LIBOR-BBA 2.325% (847,416) 32,193,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% (412,125) 20,000,000  1/17/16 4.946% 3 month USD-LIBOR-BBA (890,071) 497,000  9/18/16 5.291% 3 month USD-LIBOR-BBA (31,715) 13,450,000  4/8/13 3 month USD-LIBOR-BBA 3.58406% (350,199) 6,366,000  9/28/08 5.096% 3 month USD-LIBOR-BBA (117,687) 8,430,000  5/23/10 3 month USD-LIBOR-BBA 3.16% (47,735) 12,000,000  3/7/15 3 month USD-LIBOR-BBA 4.798% 408,454 9,100,000  6/27/17 3 month USD-LIBOR-BBA 5.712% 737,033 12,220,000  7/5/17 3 month USD-LIBOR-BBA 4.55% 127,109 7,100,000  10/10/13 5.054% 3 month USD-LIBOR-BBA (288,535) 9,880,000  10/10/13 5.09% 3 month USD-LIBOR-BBA (420,984) 20,905,000  11/20/08 5.165% 3 month USD-LIBOR-BBA (240,788) 4,702,000  11/20/26 3 month USD-LIBOR-BBA 5.266% 216,636 41 Putnam VT The George Putnam Fund of Boston INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. continued $700,000 $ 7/25/17 3 month USD-LIBOR-BBA 5.652% $66,792 435,000  12/19/16 5.0595% 3 month USD-LIBOR-BBA (14,864) 1,351,000  1/19/17 3 month USD-LIBOR-BBA 5.249% 86,891 5,311,000  1/19/09 5.24% 3 month USD-LIBOR-BBA (158,834) 6,147,000  1/31/17 3 month USD-LIBOR-BBA 5.415% 471,103 11,932,000  3/8/17 3 month USD-LIBOR-BBA 5.28% 761,550 2,050,000  9/28/16 3 month USD-LIBOR-BBA 5.1223% 105,134 2,380,000  6/16/15 4.538% 3 month USD-LIBOR-BBA (11,600) 590,000  6/24/15 4.387% 3 month USD-LIBOR-BBA 2,792 8,280,000  6/29/15 3 month USD-LIBOR-BBA 4.296% (86,265) 1,659,000  8/2/15 3 month USD-LIBOR-BBA 4.6570% 41,419 24,000,000  8/13/12 3 month USD-LIBOR-BBA 5.2% 1,351,410 4,145,000  8/29/17 5.2925% 3 month USD-LIBOR-BBA (270,593) 1,154,000  8/29/17 5.263% 3 month USD-LIBOR-BBA (72,877) 15,048,200  9/21/09 3 month USD-LIBOR-BBA 4.6125% 424,472 4,189,200  9/21/17 5.15% 3 month USD-LIBOR-BBA (217,255) 1,386,000  9/27/17 5.2335% 3 month USD-LIBOR-BBA (80,919) 2,705,000  10/30/12 4.68375% 3 month USD-LIBOR-BBA (62,358) 920,000  11/7/17 3 month USD-LIBOR-BBA 5.05771% 32,131 10,917,000  11/9/09 4.3975% 3 month USD-LIBOR-BBA (186,859) 11,219,000  11/9/17 5.0895% 3 month USD-LIBOR-BBA (419,096) 13,247,000  12/11/17 3 month USD-LIBOR-BBA 4.65% 19,341 3,188,000  12/24/27 4.9675% 3 month USD-LIBOR-BBA (18,303) 20,400,000  8/4/08 3 month USD-LIBOR-BBA 5.40% 409,198 11,300,000  8/4/16 3 month USD-LIBOR-BBA 5.5195% 943,852 12,000,000  9/2/15 3 month USD-LIBOR-BBA 4.4505% $124,408 6,700,000  10/21/15 4.916% 3 month USD-LIBOR-BBA (202,287) 9,236,000  1/18/18 4.27625% 3 month USD-LIBOR-BBA 143,227 711,000  1/24/18 4.135% 3 month USD-LIBOR-BBA 19,839 948,000  1/24/18 4.175% 3 month USD-LIBOR-BBA 23,347 948,000  1/24/18 4.1625% 3 month USD-LIBOR-BBA 24,319 22,716,000  1/31/18 3 month USD-LIBOR-BBA 4.25% (425,629) Lehman Brothers Special Financing, Inc. 7,764,000 46,698 2/26/18 4.65% 3 month USD-LIBOR-BBA (54,236) 4,785,000  6/10/38 5.1275% 3 month USD-LIBOR-BBA (122,011) 4,000,000  6/26/13 3 month USD-LIBOR-BBA 4.465% 37,680 9,466,000  3/19/13 3 month USD-LIBOR-BBA 3.0675% (394,969) 21,402,000  3/20/13 3 month USD-LIBOR-BBA 3.215% (749,636) 43,740,000  3/26/10 3 month USD-LIBOR-BBA 2.3525% (544,222) 43,740,000  3/26/10 3 month USD-LIBOR-BBA 2.395% (508,261) 14,862,000  3/20/13 3 month USD-LIBOR-BBA 3.07% (618,754) 21,618,000  3/20/13 3 month USD-LIBOR-BBA 3.06% (909,931) 59,800,000  3/25/13 3 month USD-LIBOR-BBA 3.2292% (2,070,049) 20,300,000  3/25/38 4.583% 3 month USD-LIBOR-BBA 1,000,507 25,638,000  4/3/18 4.087% 3 month USD-LIBOR-BBA 1,081,010 4,048,000  5/30/10 3 month USD-LIBOR-BBA 3.4275% (3,050) 2,905,000  4/16/18 3 month USD-LIBOR-BBA 4.405% (49,970) 5,725,000  4/21/38 4.945% 3 month USD-LIBOR-BBA 3,043 9,700,000  5/29/12 5.28% 3 month USD-LIBOR-BBA (436,396) 19,820,000  5/18/18 4.2375% 3 month USD-LIBOR-BBA 637,960 42 Putnam VT The George Putnam Fund of Boston INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Lehman Brothers Special Financing, Inc. continued $45,333,000 $ 6/3/10 3 month USD-LIBOR-BBA 3.41% $(62,683) 6,963,000  6/3/38 5.0975% 3 month USD-LIBOR-BBA (148,032) 2,450,000  8/24/12 5.085% 3 month USD-LIBOR-BBA (125,177) 5,093,682  8/29/09 5.005% 3 month USD-LIBOR-BBA (179,386) 9,360,000  8/29/09 5.001% 3 month USD-LIBOR-BBA (330,069) 1,161,000  8/29/17 5.29125% 3 month USD-LIBOR-BBA (75,996) 1,309,271  8/29/12 5.075% 3 month USD-LIBOR-BBA (66,242) 12,020,000  12/28/16 5.084% 3 month USD-LIBOR-BBA (423,506) 316,782  8/29/17 3 month USD-LIBOR-BBA 5.32% 21,419 23,574,000  8/3/08 3 month USD-LIBOR-BBA 5.425% 475,743 9,007,000  8/3/11 5.445% 3 month USD-LIBOR-BBA (557,286) 29,597,000  8/3/16 5.5675% 3 month USD-LIBOR-BBA (2,573,243) 17,860,000  9/8/16 5.3275% 3 month USD-LIBOR-BBA (1,200,917) 16,520,000  9/29/13 5.0555% 3 month USD-LIBOR-BBA (798,434) 6,276,000  10/23/08 3 month USD-LIBOR-BBA 5.26% 73,108 2,523,000  10/23/16 3 month USD-LIBOR-BBA 5.3275% 143,121 6,276,000  10/23/08 5.255% 3 month USD-LIBOR-BBA (72,924) 2,523,000  10/23/16 5.325% 3 month USD-LIBOR-BBA (142,680) 11,342,000  3/15/09 4.9298% 3 month USD-LIBOR-BBA (299,824) 2,386,000  9/11/17 5.0525% 3 month USD-LIBOR-BBA (108,833) 6,271,300  9/19/09 3 month USD-LIBOR-BBA 4.755% 192,756 15,048,200  9/24/09 3 month USD-LIBOR-BBA 4.695% 444,903 4,189,200  9/24/17 5.285% 3 month USD-LIBOR-BBA (261,693) 3,628,000  10/26/12 4.61375% 3 month USD-LIBOR-BBA (73,091) 540,000  11/7/17 3 month USD-LIBOR-BBA 5.05521% 18,755 10,917,000  11/9/09 4.403% 3 month USD-LIBOR-BBA (187,710) 11,219,000  11/9/17 5.067% 3 month USD-LIBOR-BBA (399,547) 490,000  11/9/17 3 month USD-LIBOR-BBA 5.068% 17,486 5,308,000  12/11/17 3 month USD-LIBOR-BBA 4.839% 84,998 16,939,000  12/24/09 3 month USD-LIBOR-BBA 3.84625% 128,958 2,340,000  4/12/12 3 month USD-LIBOR-BBA 5.087% 93,855 33,140,000  2/8/10 2.728% 3 month USD-LIBOR-BBA 122,285 23,983,000  2/7/18 4.217% 3 month USD-LIBOR-BBA 520,766 14,845,000  2/21/18 4.599% 3 month USD-LIBOR-BBA (131,499) 11,000,000 (F)  6/30/13 3 month USD-LIBOR-BBA 4.362% 51,825 43,740,000  3/26/10 3 month USD-LIBOR-BBA 2.325% (567,517) Merrill Lynch Capital Services, Inc. 3,628,000  10/26/12 4.6165% 3 month USD-LIBOR-BBA (73,507) 16,929,000  5/19/10 3.2925% 3 month USD-LIBOR-BBA 53,092 2,240,000  11/6/17 5.00693% 3 month USD-LIBOR-BBA (69,481) Morgan Stanley Capital Services, Inc. 409,000  8/29/17 5.26021% 3 month USD-LIBOR-BBA (25,739) 522,000  2/20/17 5.192% 3 month USD-LIBOR-BBA (30,464) Total $(17,425,667) (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. 43 Putnam VT The George Putnam Fund of Boston TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America, N.A. $3,180,000 (2)(F) 7/2/08 (Banc of America The spread $245,286 Securities AAA return of Banc 10 yr Index of America multiplied by Securities- CMBS the modified AAA 10 year Index duration factor minus 150 bp) Credit Suisse International 8,475,000 (F) 8/1/08 (Beginning The spread 307,761 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 450 bp) Deutsche Bank AG 43,196 (F) 10/29/08 6 month USD- LIBOR-BBA minus 55 bp Moodys Corp 3,188 3,859,987 10/29/08 6 month USD- S&P 500/ 634,555 LIBOR-BBA minus Citigroup Pure 5 bp Value Index 42,730 (F) 10/31/08 6 month USD- LIBOR-BBA minus 55 bp Moodys Corp 3,094 3,858,079 (F) 10/31/08 6 month USD- S&P 500/ 691,211 LIBOR-BBA minus Citigroup Pure 5 bp Value Index 3,902,772 10/31/08 (6 month USD- S&P 500/ (237,853) LIBOR-BBA plus Citigroup Pure 5 bp) Value Index 3,903,203 10/29/08 (6 month USD- S&P 500/ (197,054) LIBOR-BBA plus Citigroup Pure 5 bp) Value Index 3,857,708 (F) 11/4/08 6 month USD- S&P 500/ 640,840 LIBOR-BBA minus Citigroup Pure 5 bp Value Index 3,900,999 11/4/08 (6 month USD- S&P 500/ (198,108) LIBOR-BBA plus Citigroup Pure 5 bp) Value Index 42,800 (F) 11/4/08 6 month USD- LIBOR-BBA minus 55 bp Moodys Corp 2,979 Goldman Sachs International 10,660,000 (F) 7/2/08 (Banc The spread 441,260 of America return of Banc Securities AAA of America 10 year Index Securities- CMBS multiplied by AAA 10 year Index the modified duration factor minus 125 bp) 519,000 (F) 9/15/11 678 bp (1 month Ford Credit Auto (7,217) USD-LIBOR-BBA) Owner Trust Series 2005-B Class D 44 Putnam VT The George Putnam Fund of Boston TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Goldman Sachs International continued $2,290,000 (F) 11/2/08 20 bp plus The spread $(60,735) change in spread return of Banc of Banc of America of America Securities- CMBS Securities AAA AAA 10 year Index 10 year Index multiplied by the modified duration factor JPMorgan Chase Bank, N.A. 1,911,000 (1)(F) 8/1/08 Change in spread The spread (196,564) of Lehman return of Lehman Brothers AAA Brothers AAA 8.5+ Commercial 8.5+ CMBS Index Mortgage Backed adjusted by Securities Index modified minus 17.5 bp duration factor Lehman Brothers Special Financing, Inc. 5,881,000 (2)(F) 8/1/08 (Beginning The spread (348,249) of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index) duration factor 5,146,000 (2) 9/1/08 (Beginning The spread (287,996) of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index) duration factor 2,549,000 (1) 7/1/08 Lehman Brothers The spread (52,456) SD CMBS AAA 8.5+ return of Lehman Index multiplied Brothers SD CMBS by the modified AAA 8.5+ Index duration factor minus 75 bp 8,000,000 (1)(F) 9/1/08 66.7 bp plus The spread (787,200) beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index 6,400,000 (2)(F) 7/2/08 (Beginning The spread 612,058 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 230 bp) 4,356,000 (2) 7/1/08 (Beginning The spread (193,896) of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 100 bp) 45 Putnam VT The George Putnam Fund of Boston TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Lehman Brothers Special Financing, Inc. continued $3,622,000 (1)(F) 8/1/08 Lehman Brothers The spread $(34,974) SD CMBS AAA 8.5+ return of Lehman Index multiplied Brothers SD CMBS by the modified AAA 8.5+ Index duration factor plus 40 bp 3,622,000 (1)(F) 8/1/08 Lehman Brothers The spread (33,163) SD CMBS AAA 8.5+ return of Lehman Index multiplied Brothers SD CMBS by the modified AAA 8.5+ Index duration factor plus 50 bp 9,292,000 (1)(F) 8/1/08 Lehman Brothers The spread (119,923) SD CMBS AAA 8.5+ return of Lehman Index multiplied Brothers SD CMBS by the modified AAA 8.5+ Index duration factor minus 25 bp Morgan Stanley Capital Services, Inc. 9,433,000 (1)(F) 8/1/08 Beginning The spread (99,396) of period nominal return of Lehman spread of Lehman Brothers Aaa Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor Total $727,448 (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. (1) Fund receives the net fixed and total return payment if positive and pays the net fixed and total return payment if negative. (2) Fund pays the net fixed and total return payment if positive and receives the net fixed and total return payment if negative. CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. DJ ABX NA CMBX BBB Index $635 $923,000 (F) 10/12/52 (134 bp) $264,116 DJ ABX NA HE AAA Index 44,642 384,542 (F) 7/25/45 18 bp 13,160 Financial Security Assurance Inc.  45,000 (F) 12/20/12 95 bp (8,493) Lehman Brothers Holdings, 6 5/8%, 1/18/12  205,000 9/20/13 269 bp (642) Marsh & Mclennan Co. Inc., 5 3/8%, 7/15/14  210,000 3/20/12 (95 bp) (2,293) Mattel, Inc., 7 1/4%, 7/9/12  40,000 3/20/13 (157.2 bp) (1,478) Meadwestvaco Corp., 6.85%, 4/1/12  25,000 3/20/18 (177 bp) 473 Ryder System Inc., 6.95%, 12/1/25  40,000 3/20/13 (135 bp) (541) 46 Putnam VT The George Putnam Fund of Boston CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. continued Sealed Air Corp., 5 5/8%, 7/15/13 $ $25,000 9/20/13 (169 bp) $(163) Spectra Energy Capital, 6 1/4%, 2/15/13  40,000 9/20/14 (115 bp) (542) Bear Stearns International, Ltd. GATX Corp., 8.875%, 6/1/09  80,000 3/20/16 (100 bp) 1,712 Citibank, N.A. Arrow Electronic Inc., 6 7/8%, 6/1/18  100,000 3/20/13 (43 bp) 1,682 Conagra Foods Inc., 7%, 10/1/28  385,000 9/20/10 (27 bp) 750 DJ ABX NA HE AAA Index 76,292 716,826 7/25/45 18 bp 17,027 DJ CDX NA HY Series 9 Index, 35-100% tranche  17,388,942 12/20/12 112 bp (353,652) Donnelley (R.R.) & Sons, 4.95%, 4/1/14  20,000 3/20/12 (102 bp) 264 Electronic Data Systems Corp., 6.5%, 8/1/13  10,000 9/20/13 (155 bp) (444) Hartford Financial Services Group, 4 3/4%, 3/1/14  60,000 12/20/16 (75 bp) 1,880 International Lease Finance Corp., 4.15%, 1/20/15  25,000 6/20/13 (222.50 bp) 820 Lexmark International, Inc., 5.9%, 6/1/13  10,000 6/20/13 108.5 bp 16 Macys Retail Holdings, Inc., 6 5/8%, 4/1/11  5,000 6/20/11 (162 bp) 49 Marsh & Mclennan Co. Inc., 5 3/8%, 7/15/14  125,000 9/20/14 (105 bp) (1,835) Mohawk Industries, Inc., 7.2%, 4/15/12  30,000 3/20/16 (140 bp) 480 Motorola, Inc., 6.5%, 9/1/25  120,000 3/20/13 (79 bp) 9,743 Newell Rubbermaid, Inc., 6.35%, 7/15/28  20,000 6/20/13 (85 bp) (88) Qwest Capital Funding, 7 3/4%, 2/15/31  15,000 6/20/13 (263 bp) 332 Rexam PLC, 4 3/8%, 3/15/13  350,000 6/20/13 (145 bp) 1,015 Sara Lee Corp., 6 1/8%, 11/1/32  110,000 9/20/11 (43 bp) (140) Seat Pagine Gialle S.P.A., 8%, 4/30/14  EUR 5,000 3/20/13 815 bp (32) Yum! Brands Inc., 8 7/8%, 4/15/11  $115,000 3/20/13 (65 bp) 1,923 Credit Suisse International DJ ABX NA HE AAA Index 91,448 601,463 7/25/45 18 bp 42,114 DJ ABX NA HE AAA Index 3,598 29,580 7/25/45 18 bp 1,172 DJ ABX NA HE AAA Index 3,298 29,580 7/25/45 18 bp 872 DJ CMB NA CMBX AA Index (26,377) 118,000 (F) 10/12/52 (25 bp) (6,810) DJ CMB NA CMBX AAA Index 1,123,340 6,749,000 (F) 12/13/49 8 bp 570,470 DJ CMB NA CMBX AAA Index 1,178,527 7,523,000 (F) 2/17/51 35 bp 671,824 47 Putnam VT The George Putnam Fund of Boston CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Credit Suisse International continued Sprint Capital Corp, 8 3/8%, 3/15/12 $ $350,000 6/20/12 (59 bp) $28,402 Xerox Corp., 6 7/8%, 8/15/11  80,000 6/20/12 (86.5 bp) 815 Deutsche Bank AG CNA Financial Corp., 5.85%, 12/15/14  35,000 9/20/16 (155 bp) (380) DJ ABX NA CMBX AAA Index 19,896 330,000 (F) 2/17/51 35 bp (2,331) DJ ABX NA HE AAA Index 35,811 346,088 7/25/45 18 bp 6,416 DJ CDX NA IG Series 9 Index 30-100% tranche  4,010,000 (F) 12/20/12 (27.2 bp) 39,045 DJ CDX NA IG Series 9 Index 30-100% tranche  270,000 (F) 12/20/12 (65 bp) (1,613) DJ CDX NA IG Series 10 Index 101 5,000 6/20/13 (155 bp) 66 DJ iTraxx Europe Series 8 Version 1 (480) EUR 5,000 12/20/12 (375 bp) (144) France Telecom, 7.25%, 1/28/13  $250,000 6/20/16 70 bp (7,113) General Electric Capital Corp., 6%, 6/15/12  400,000 9/20/13 109 bp (9,755) Genworth Financial Inc., 5 3/4%, 6/15/14  25,000 6/20/18 (143 bp) 2,028 Grohe Holding GmBh, 8 5/8%, 10/1/14  EUR 5,000 6/20/09 400 bp 55 iStar Financial, Inc., 6%, 12/15/10 4,388 $65,000 3/20/09 500 bp 2,345 Packaging Corporation of America, 5 3/4%, 8/1/13  40,000 9/20/13 (129 bp) (291) Pitney Bowes, Inc., 4 5/8%, 10/1/12  15,000 3/20/18 (95 bp) (215) PPG Industries, Inc., 7.05%, 8/15/09  20,000 3/20/18 (154 bp) (941) Reynolds American, Inc., 7 5/8%, 6/1/16  85,000 6/20/13 (105 bp) 124 Tyco Electronics Group, 6.55%, 10/1/17  20,000 12/20/17 (125.5 bp) (578) Goldman Sachs International Any one of the underlying securities in the basket of BB CMBS securities  1,087,000 (a) 2.461% (159,351) DJ ABX HE A Index 135,361 202,000 1/25/38 369 bp (46,890) DJ ABX HE AAA Index 47,474 202,000 (F) 1/25/38 76 bp (61,823) DJ CDX NA CMBX AAA Index 9,144 250,000 3/15/49 7 bp (8,556) DJ CDX NA HY Series 9 Index 25-35% tranche  1,086,000 12/20/10 108.65 bp (44,024) DJ CDX NA HY Series 9 Index 25-35% tranche  4,010,000 12/20/10 249 bp (28,187) DJ CDX NA HY Series 9 Index 25-35% tranche  2,290,000 12/20/10 305 bp 14,523 DJ CDX NA HY Series 9 Index 25-35% tranche  480,000 12/20/10 435 bp 17,947 DJ CDX NA HY Series 9 Index 35-100% tranche  993,654 (F) 12/20/10 153.5 bp 9,800 48 Putnam VT The George Putnam Fund of Boston CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Goldman Sachs International continued DJ CDX NA IG Series 10 Index $(86,864) $11,770,000 6/20/13 155 bp $(4,667) DJ CDX NA IG Series 10 Index 14,531 757,000 6/20/18 (150 bp) 4,903 DJ CDX NA IG Series 10 Index (94,261) 7,336,000 6/20/13 155 bp (43,029) DJ CDX NA IG Series 10 Index 318,100 13,839,000 6/20/18 (150 bp) 142,091 DJ CDX NA IG Series 10 Index (226,485) 11,515,000 6/20/13 155 bp (146,068) DJ CDX NA IG Series 10 Index 45,333 1,200,000 6/20/18 (150 bp) 30,071 DJ CDX NA IG Series 10 Index 30-100% tranche  12,510,000 6/20/13 (44.25 bp) 43,712 DJ CDX NA IG Series 8 Index 165,243 11,800,000 6/20/18 (150 bp) 15,167 Lehman Brothers Holdings, 6 5/8%, 1/18/12  205,000 9/20/17 (67.8 bp) 21,159 Lighthouse International Co, SA, 8%, 4/30/14  EUR 5,000 3/20/13 680 bp (337) Merrill Lynch & Co., 5%, 1/15/15  $205,000 9/20/17 (59.8 bp) 19,979 Wind Acquisition 9 3/4%, 12/1/15  EUR 5,000 3/20/13 597 bp 412 JPMorgan Chase Bank, N.A. CenturyTel. Inc., 6%, 4/1/17  $10,000 6/20/13 (95 bp) 335 Codere Finance (Luxembourg) S.A., 8.25%, 6/15/15  EUR 5,000 3/20/13 795 bp 504 DJ CDX NA HY Series 9 Index 25-35% tranche  $270,000 12/20/10 388.75 bp 7,111 DJ CDX NA HY Series 9 Index 25-35% tranche  1,114,000 12/20/10 105.5 bp (45,994) DJ CDX NA IG Series 9 Index  18,360,000 (F) 12/20/12 (13.55 bp) 282,920 DJ CMB NA CMBX AAA Index 280,374 2,240,000 (F) 12/13/49 8 bp 96,875 DJ CMB NA CMBX AAA Index 77,967 714,000 (F) 2/17/51 35 bp 29,877 DJ iTraxx Europe Crossover Series 8 Version 1 (2,672) EUR 20,000 12/20/12 (375 bp) (1,328) Freeport-McMoRan Copper & Gold, Inc., 8 3/8%, 4/1/17  $15,000 6/20/12 (145 bp) (51) GMAC, LLC, 6 7/8%, 8/28/12 1,725 30,000 3/20/09 500 bp (187) iStar Financial, Inc., 6%, 12/15/10 4,550 65,000 (F) 3/20/09 500 bp 2,667 Lehman Brothers Holdings, 6 5/8%, 1/18/12  360,000 6/20/18 (135 bp) 22,251 Lexmark International, Inc., 5.9%, 6/1/13  10,000 6/20/13 (113 bp) (15) Lexmark International, Inc., 5.9%, 6/1/13  15,000 6/20/13 (113 bp) (18) 49 Putnam VT The George Putnam Fund of Boston CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) JPMorgan Chase Bank, N.A. continued Lexmark International, Inc., 5.9%, 6/1/13 $ $250,000 6/20/13 (113 bp) $(361) Nextel Communications, 7 3/8%, 8/1/15  85,000 9/20/13 (540 bp) (3,490) Lehman Brothers Special Financing, Inc. Bear Stearns Co. Inc., 5.3%, 10/30/15  205,000 9/20/17 (77 bp) 3,984 Cadbury Scheppes US Finance, 5 1/8%, 10/1/13  30,000 10/20/13 (70 bp) 194 DJ ABX HE A Index 135,361 202,000 1/25/38 369 bp (46,723) DJ ABX HE A Index 141,085 203,000 1/25/38 369 bp (41,900) DJ ABX HE AAA Index 47,474 202,000 (F) 1/25/38 76 bp (61,823) DJ ABX HE AAA Index 56,840 203,000 (F) 1/25/38 76 bp (52,998) DJ ABX HE PEN AAA Index 26,850 383,562 (F) 5/25/46 11 bp (29,143) DJ ABX HE PEN AAA Index 27,395 384,493 (F) 5/25/46 11 bp (28,734) DJ CDX NA CMBX AA Index (7,256) 229,000 (F) 3/15/49 (15 bp) 46,984 DJ CDX NA HY Series 8 Index 35-60% tranche  3,995,000 6/20/12 104 bp (299,342) DJ CDX NA HY Series 9 Index 25-35% tranche  4,400,000 12/20/10 104.5 bp (182,735) DJ CDX NA HY Series 9 Index 25-35% tranche  4,400,000 12/20/10 90 bp (197,978) DJ CDX NA HY Series 9 Index 25-35% tranche  4,010,000 12/20/10 266 bp (11,899) DJ CDX NA HY Series 9 Index 25-35% tranche  8,020,000 12/20/10 295 bp 31,770 DJ CDX NA IG Series 10 Index 182 10,000 6/20/13 (155 bp) 112 DJ CDX NA IG Series 10 Index 99,755 5,330,000 6/20/18 (150 bp) 31,967 DJ CDX NA IG Series 10 Index 45,068 2,979,000 6/20/18 (150 bp) 7,180 DJ CDX NA IG Series 10 Index 30-100% tranche  6,278,250 (F) 6/20/13 (42 bp) 23,648 DJ CDX NA IG Series 9 Index (104,937) 2,265,500 12/20/17 (80 bp) (14,667) DJ CMB NA CMBX AAA Index 137,282 1,160,500 (F) 2/17/51 35 bp 59,118 DJ LCDX NA Series 9 Index, 30-100% tranche  2,200,000 (F) 12/20/12 96 bp 12,842 Domtar Corp., 7 1/8%, 8/15/15  40,000 12/20/11 (250 bp) 430 Embarq Corp., 7.082%, 6/1/16  50,000 6/20/13 (237 bp) (120) General Electric Capital Corp., 6%, 6/15/12  800,000 9/20/13 115 bp (17,389) Goldman Sachs Group, Inc., 6.6%, 1/15/12  205,000 9/20/17 (58 bp) 11,364 Hanson Plc, 7 7/8%, 9/27/10  20,000 9/20/16 (140 bp) (1,010) International Lease Finance Corp., 4.15%, 1/20/15  10,000 12/20/13 (165 bp) 534 Morgan Stanley Dean Witter, 6.6%, 4/1/12  205,000 9/20/17 (60.5 bp) 16,911 50 Putnam VT The George Putnam Fund of Boston CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Lehman Brothers Special Financing, Inc. continued Morgan Stanley Dean Witter, 6.6%, 4/1/12 $ $205,000 9/20/12 48 bp $(11,779) Motorola, Inc., 6 1/2%, 9/1/25  25,000 11/20/11 (335 bp) (684) Telecom Italia SPA, 5 3/8%, 1/29/19  20,000 7/20/11 (105 bp) 70 Telecom Italia SPA, 5 3/8%, 1/29/19  35,000 7/20/11 (108 bp) 91 US Steel Corp., 6.65%,6/1/37  25,000 3/20/18 (141 bp) 392 Yum! Brands, Inc., 8 7/8%, 4/15/11  20,000 3/20/18 (130 bp) (103) Merrill Lynch International AmerisourceBergen Corp., 5 7/8%, 9/15/15  80,000 9/20/12 (65 bp) 608 Block Financial LLC. 5 1/8%, 10/30/14  25,000 12/20/14 (69 bp) 217 KinderMorgan, 6 1/2%, 9/1/12  77,000 9/20/12 (128 bp) 724 Lehman Brothers Holdings, 6 5/8%, 1/18/12  360,000 6/20/18 (130 bp) 23,415 Morgan Stanley Capital Services, Inc. DJ ABX NA CMBX AAA Index 257,809 3,622,000 (F) 3/15/49 7 bp 5,921 DJ CDX NA IG Series 10 Index 53,469 2,744,500 6/20/18 (150 bp) 18,563 DJ CDX NA IG Series 10 Index 277,564 16,950,000 6/20/18 (150 bp) 61,989 DJ CDX NA IG Series 10 Index 30-100% tranche  5,147,000 (F) 6/20/13 (52 bp) (4,014) DJ CDX NA IG Series 10 Index 30-100% tranche  5,720,000 (F) 6/20/13 (38.6 bp) 30,385 DJ CMB NA CMBX AA Index (33,539) 147,000 (F) 10/12/52 (25 bp) (9,162) DJ CMB NA CMBX AAA Index 127,816 1,065,500 (F) 12/13/49 8 bp 40,531 DJ CMB NA CMBX AAA Index 128,990 969,000 (F) 12/13/49 8 bp 49,611 UBS, AG Cardinal Health Inc., 5.85%, 12/15/17  40,000 6/20/13 (49 bp) 63 Starwood Hotels & Resort, 7 7/8%, 5/1/12  85,000 6/20/12 (195 bp) 819 Total $916,838 * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. (a) Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. 51 Putnam VT The George Putnam Fund of Boston In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements.The Standard establishes a three-level hierarchy for disclosure of fair value measurements.The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of June 30, 2008: Other Investments in financial Valuation inputs securities instruments Level 1 $191,308,576 $729,633 Level 2 512,281,620 (16,792,783) Level 3 10,605,225  Total $714,195,421 $(16,063,150) Other financial instruments include futures, written options,TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of June 30, 2008: Other Investments in financial securities instruments Balance as of December 31, 2007 $  Accrued discounts/premiums   Realized gain / loss   Change in net unrealized appreciation (depreciation)   Net purchases / sales   Net transfers in and/or out of Level 3 10,605,225  Balance as of June 30, 2008 $10,605,225 $ Other financial instruments include futures, written options,TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/ (depreciation) on the instrument. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 52 PUTNAM VARIABLETRUST Statement of Assets and Liabilities June 30, 2008 (Unaudited) Putnam VT The George Putnam Fund of Boston Assets Investments in securities, at value (Note 1): Unaffiliated issuers $707,783,153 Affiliated issuers (Note 5) 6,412,268 Cash 149,249 Dividends, interest, and other receivables 3,664,131 Receivable for securities sold 7,237,544 Receivable for sales of delayed delivery securities (Note 1) 132,282,631 Unrealized appreciation on swap contracts (Note 1) 21,968,208 Receivable for open swap contracts (Note 1) 120 Receivable for closed swap contracts (Note 1) 2,669 Premiums paid on swap contracts (Note 1) 582,871 Total assets Liabilities Payable to custodian (Note 2) 518 Payable for variation margin (Note 1) 287,028 Payable for securities purchased 109,585 Payable for purchases of delayed delivery securities (Note 1) 304,306,046 Payable for shares of the fund repurchased 732,808 Payable for compensation of Manager (Notes 2 and 5) 602,909 Payable for investor servicing fees (Note 2) 10,717 Payable for custodian fees (Note 2) 5,106 Payable for Trustee compensation and expenses (Note 2) 89,383 Payable for administrative services (Note 2) 1,632 Payable for distribution fees (Note 2) 43,180 Payable for auditing fees 45,023 TBA sale commitments, at value (Note 1) 132,355,156 Unrealized depreciation on swap contracts (Note 1) 37,749,589 Payable for closed swap contracts (Note 1) 947,502 Premiums received on swap contracts (Note 1) 5,291,416 Written options outstanding, at value (Notes 1 and 3) 6,067,500 Collateral on securities loaned, at value (Note 1) 10,393,575 Other accrued expenses 48,639 Total liabilities Net assets Represented by: Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $419,304,028 Undistributed net investment income (loss) (Note 1) 8,571,949 Accumulated net realized gain (loss) on investments and foreign currency transactions (Note 1) (1,291,092) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (45,589,353) Total  Representing net assets applicable to capital shares outstanding (Continued on next page) THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 53 PUTNAM VARIABLE TRUST Statement of Assets and Liabilities (Continued) June 30, 2008 (Unaudited) Putnam VT The George Putnam Fund of Boston Computation of net asset value Class IA Net Assets $184,087,506 Number of shares outstanding 21,353,969 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $8.62 Computation of net asset value Class IB Net Assets $196,908,026 Number of shares outstanding 22,941,763 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $8.58 Cost of investments, (Note 1): Unaffiliated issuers $737,309,355 Affiliated issuers (Note 5) 6,412,268 Value of securities on loan (Note 1) 10,096,277 Proceeds receivable on TBA sale commitments (Note 1) 131,392,773 Premiums received on written options (Notes 1 and 3) 6,018,480 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 54 PUTNAM VARIABLE TRUST Statement of Operations Six months ended June 30, 2008 (Unaudited) Putnam VT The George Putnam Fund Fund Investment income Dividends $3,298,115 Interest  unaffiliated issuers 8,455,764 Interest  affiliated issuers (Note 5) 282,686 Securities lending 59,968 Total investment income Expenses Compensation of Manager (Note 2) 1,424,969 Investor servicing fees (Note 2) 66,464 Custodian fees (Note 2) 31,080 Trustee compensation and expenses (Note 2) 19,275 Administrative services (Note 2) 15,636 Distribution fees-class IB (Note 2) 283,516 Auditing 63,714 Legal 15,366 Other 116,621 Fees waived and reimbursed by Manager (Notes 2 and 5) (83,967) Total expenses Expense reduction (Note 2) (29,287) Net expenses Net investment income (loss) Net realized gain (loss) on investments (Notes 1 and 3) (3,127,465) Net realized gain (loss) on futures contracts (Note 1) 5,192,248 Net realized gain (loss) on swap contracts (Note 1) 1,486,204 Net realized gain (loss) on written options (Notes 1 and 3) (2,478,527) Net realized gain (loss) on foreign currency transactions (Note 1) (68) Net unrealized appreciation (depreciation) of investments, written options, TBA sale commitments, swap contracts and futures contracts during the period (61,331,847) Net gain (loss) on investments Net increase (decrease) in net assets resulting from operations THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 55 PUTNAM VARIABLE TRUST Statement of Changes in Net Assets Putnam VT The George Putnam Fund of Boston Six months ended Year ended June 30 December 31 2008* 2007 Increase (decrease) in net assets Operations: Net investment income (loss) $10,173,146 $16,494,310 Net realized gain (loss) on investments and foreign currency transactions 1,072,392 36,858,412 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (61,331,847) (44,785,349) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (9,240,107) (9,055,342) Class IB (9,310,345) (7,759,182) Net realized short-term gain on investments Class IA (4,670,381) (7,133,784) Class IB (5,058,548) (6,699,061) From net realized long-term gain on investments Class IA (12,098,701) (21,545,471) Class IB (13,104,256) (20,232,519) Increase (decrease) from capital share transactions (Note 4) (14,943,721) (44,913,936) Total increase (decrease) in net assets Net assets: Beginning of period 499,507,900 608,279,822 End of period Undistributed net investment income (loss), end of period $8,571,949 $16,949,255 * Unaudited THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 56 THIS PAGE LEFT BLANK INTENTIONALLY 57 PUTNAM VARIABLE TRUST Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From From Net asset return Net Ratio of investment value, Net unrealized from net net realized value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment gain on Total Non-recurring end asset end of period average net to average turnover Period ended of period income (loss) (a) investments operations income investments distributions reimbursement of period value (%) (b,c) (in thousands) assets (%) (b,d) net assets (%) (%) Putnam VT The George Putnam Fund of Boston (Class IA) June 30, 2008  $11.05 .23 (i) (1.37) (1.14) (.46) (.83) (1.29)  $8.62 (10.76) * $184,088 .38 *(i) 2.37 *(i) 39.53 *(f) December 31, 2007 12.47 .35 (i) (.20) .15 (.38) (1.19) (1.57)  11.05 1.14 243,160 .72 (i) 3.03 (i) 128.49 (f) December 31, 2006 11.83 .29 (i) 1.09 1.38 (.32) (.42) (.74)  12.47 12.23 318,905 .74 (i) 2.50 (i) 124.55 (f) December 31, 2005 11.61 .28 (i,k) .20 .48 (.26)  (.26)  11.83 4.22 382,326 .72 (i) 2.44 (i,k) 139.50 December 31, 2004 10.93 .24 (i) .67 .91 (.23)  (.23)  11.61 8.48 444,637 .72 (i) 2.15 (i) 148.39 December 31, 2003 9.58 .23 1.38 1.61 (.26)  (.26)  10.93 17.35 463,270 .73 2.27 144.47 Putnam VT The George Putnam Fund of Boston (Class IB) June 30, 2008  $10.99 .22 (i) (1.37) (1.15) (.43) (.83) (1.26)  $8.58 (10.93) * $196,908 .50 *(i) 2.25 *(i) 39.53 *(f) December 31, 2007 12.40 .32 (i) (.20) .12 (.34) (1.19) (1.53)  10.99 .95 256,347 .97 (i) 2.78 (i) 128.49 (f) December 31, 2006 11.76 .26 (i) 1.09 1.35 (.29) (.42) (.71)  12.40 12.02 289,374 .99 (i) 2.25 (i) 124.55 (f) December 31, 2005 11.55 .25 (i,k) .19 .44 (.23)  (.23)  11.76 3.91 301,779 .97 (i) 2.18 (i,k) 139.50 December 31, 2004 10.88 .21 (i) .67 .88 (.21)  (.21)  11.55 8.21 294,298 .97 (i) 1.90 (i) 148.39 December 31, 2003 9.54 .20 1.38 1.58 (.24)  (.24)  10.88 17.04 254,106 .98 2.00 144.47  Unaudited. * Not annualized. (a) Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. (b) The charges and expenses at the insurance company separate account level are not reflected. (c) Total return assumes dividend reinvestment. (d) Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). (f ) Portfolio turnover excludes dollar roll transactions. (i) Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of the funds class IA and class IB shares reflect a reduction of the following amounts based on average net assets (Notes 2 and 5): Percentage of average net assets June 30, 2008 0.02% December 31, 2007 December 31, 2006 <0.01 December 31, 2005 December 31, 2004 (k) Reflects a non-recurring accrual related to Putnam Management's settlement with the SEC regarding broker allocation practices, which amounted to less than $0.01 per share and 0.01% of average net assets for class IA and class IB shares, for the period ended December 31, 2005. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 58 59 PUTNAM VARIABLE TRUST Notes to Financial Statements June 30, 2008 (Unaudited) NOTE 1 SIGNIFICANT ACCOUNTING POLICIES Putnam VT The George Putnam Fund of Boston (the fund), a Massachusetts business trust, is one of a series of funds comprising Putnam Variable Trust (the Trust), which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks a balanced investment producing both capital growth and current income by investing primarily in value-oriented stocks of large companies and government, corporate and mortgage-backed bonds. The fund may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such 60 markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of 61 principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. G) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. H) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to 62 the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. I) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. J) Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. K) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the 63 settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. L) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. M) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. N) Securities lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At June 30, 2008, the value of securities loaned amounted to $10,096,277. Certain of these securities were sold prior to period end and are included in the Receivable for securities sold on the Statement of assets and liabilities. The fund received cash collateral of $10,393,575 which is pooled with collateral of other Putnam funds into 65 issues of short-term investments. O) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. The aggregate identified cost on a tax basis is $746,662,622, resulting in gross unrealized appreciation and depreciation 64 of $31,024,088 and $63,491,289, respectively, or net unrealized depreciation of $32,467,201. P) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Q) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. R) Beneficial interest At June 30, 2008, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 60.7% of the fund is owned by accounts of one group of insurance companies. NOTE 2 MANAGEMENT FEE, ADMINISTRATIVE SERVICES AND OTHER TRANSACTIONS The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.65% of first $500 million of average net assets, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion, and 0.38% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses for the funds Lipper peer group of funds underlying variable insurance products that have the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage service arrangements that may reduce fund expenses. For the period ended June 30, 2008, Putnam Management waived $75,699 of its management fee from the fund. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. During the period ended June 30, 2008, the fund incurred $66,464 for investor servicing agent functions provided by PFTC. Under the custodian contract between the fund and State Street, the custodian bank has a lien on the securities of the fund to the extent permitted by the funds investment restrictions to cover any advances made by the custodian bank for the settlement of securities purchased by the fund. At June 30, 2008, the payable to the custodian bank represents the amount due for cash advanced for the settlement of securities purchased. 65 The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the six months ended June 30, 2008, the funds expenses were reduced by $23,191 under the expense offset arrangements and by $6,096 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $367, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. NOTE 3 PURCHASES AND SALES OF SECURITIES During the period ended June 30, 2008, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $190,400,726 and $239,433,109, respectively. There were no purchases or sales of U.S. government securities. Written option transactions during the period ended June 30, 2008 are summarized as follows: Contract Amounts Premiums Received Written options outstanding at beginning of period $125,307,000 $3,361,230 Options opened 138,020,000 3,975,487 Options exercised   Options expired   Options closed (55,468,000) (1,318,237) Written options outstanding at end of period $207,859,000 $6,018,480 66 NOTE 4 CAPITAL SHARES At June 30, 2008, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Six months ended June 30 Year ended December 31 2008 2007 Shares Amount Shares Amount Putnam VT The George Putnam Fund of Boston Class IA Shares sold 105,501 $1,069,193 240,522 $2,814,631 Shares issued in connection with reinvestment of distributions 2,899,575 26,009,189 3,396,453 37,734,597 3,005,076 27,078,382 3,636,975 40,549,228 Shares repurchased (3,649,381) (36,075,079) (7,219,856) (83,734,079) Net decrease Putnam VT The George Putnam Fund of Boston Class IB Shares sold 428,121 $4,284,300 1,486,154 $17,096,255 Shares issued in connection with reinvestment of distributions 3,073,059 27,473,149 3,136,597 34,690,762 3,501,180 31,757,449 4,622,751 51,787,017 Shares repurchased (3,888,642) (37,704,473) (4,633,636) (53,516,102) Net decrease NOTE 5 INVESTMENT IN PUTNAM PRIME MONEY MARKET FUND The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the period ended June 30, 2008, management fees paid were reduced by $8,268 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund are recorded as income in the Statement of operations and totaled $282,686 for the period ended June 30, 2008. During the period ended June 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $114,169,894 and $116,985,654, respectively. NOTE 6 SENIOR LOAN COMMITMENTS Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. NOTE 7 REGULATORY MATTERS AND LITIGATION In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam 67 Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. NOTE 8 NEW ACCOUNTING PRONOUNCEMENT In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133 (SFAS 133), was issued and is effective for fiscal years beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. 68 PUTNAM VARIABLE TRUST Brokerage Commissions June 30, 2008 (Unaudited) Brokerage commissions are paid to firms that execute trades on behalf of your fund. When choosing these firms, Putnam is required by law to seek the best execution of the trades, taking all relevant factors into consideration, including expected quality of execution and commission rate. Listed below are the largest relationships based upon brokerage commissions for your fund and the other funds in its group for the 12 months ended June 30, 2008. LARGE-CAP VALUE GROUP The George Putnam Fund of Boston, Putnam Classic Equity Fund, Putnam Convertible Income-Growth Trust, Putnam Equity Income Fund, The Putnam Fund for Growth and Income, Putnam New Value Fund, Putnam VT Equity Income Fund, Putnam VT The George Putnam Fund of Boston, Putnam VT Growth and Income Fund, and Putnam VT New Value Fund. The top five firms that received brokerage commissions for trades executed for the Large-Cap Value group are (in descending order) Morgan Stanley and Company, Merrill Lynch, UBS Warburg, Goldman Sachs & Company, and Citigroup Global Markets. Commissions paid to these firms together represented approximately 52% of the total brokerage commissions paid for the 12 months ended June 30, 2008. Commissions paid to the next 10 firms together represented approximately 35% of the total brokerage commissions paid during the period. These firms are (in alphabetical order) Bear Stearns & Company, Credit Suisse First Boston, Deutsche Bank Securities, Jones Associates, JPMorgan Clearing, Lehman Brothers, RBC Capital Markets, Sanford Bernstein & Co., Wachovia Securities, and Weeden & Company. Commission amounts do not include mark-ups paid on bond or derivative trades made directly with a dealer. Additional information about brokerage commissions is available on the Securities and Exchange Commission (SEC) Web site at www.sec.gov. Putnam funds disclose commissions by firm to the SEC in semiannual filings on form N-SAR. 69 THIS PAGE LEFT BLANK INTENTIONALLY 70 THIS PAGE LEFT BLANK INTENTIONALLY 71 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: August 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: August 28, 2008 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: August 28, 2008
